Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 1 of 70 PageID: 38974
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 2 of 70 PageID: 38975




     PART II.       STIPULATED FACTS:

           The parties stipulate to the following facts, which require no proof at trial:

     I.    The Parties

     1.    Plaintiff Eagle View is a corporation organized and existing under the laws of the State of

           Washington, having a principal place of business at 3700 Monte Villa Parkway, Suite 200,

           Bothell, WA 98021.

     2.    Defendant Xactware is a corporation organized and existing under the laws of the State of

           Delaware, having a principal place of business at 1100 West Traverse Parkway, Lehi, UT

           84043.

     3.    Defendant Verisk is a corporation organized and existing under the laws of the State of

           Delaware, having a principal place of business at 545 Washington Boulevard, Jersey City,

           NJ 07310.

     4.    Xactware is a wholly-owned indirect subsidiary ofVerisk.

     5.    Xactware was reorganized to form Geomni, Inc. ("Geomni,") a wholly-owned division of

           Insurance Services Office, Inc., which is in tum a wholly-owned division of Verisk. The

           parties entered into a Stipulation with Respect to Geomni, which was entered by the Court

           on March 13, 2018. Dkt. No. 406.

     6.    Xactware and Geomni have directly competed with EagleView, including in the

           construction and insurance markets, by offering for sale reports generated by Aerial Sketch

           v .2, Roof InSight, and Property InSight.

     7.    Verisk attempted to acquire Eagle View in 2012 and submitted an offer for l 00% of

           EagleView's capital stock. The bid amounted t o - up front, with an earn-out

           payment of up to an additional -                  to be made based on 2013 revenue and

           EBITDA targets.
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 3 of 70 PageID: 38976




     8.    Verisk Analytics, Inc. ("Verisk") offered to acquire EagleView Technology Corporation

           in January 2014 for approximately $650 million.

     9.    EagleView Technology Corporation agreed to be acquired by Verisk in January 2014 for

           approximately $650 million.

     10.   Verisk and EagleView Technology Corporation signed a detailed agreement (the "Verisk

           Agreement") dated January 14, 2014 pursuant to which Verisk would acquire Eagle View

           Technology Corporation for approximately $650 million.

     11.   Eagle View does not publicly disclose or otherwise make publicly available its operational

           software or its source code for any of its Render House, Twister, or other roof estimation

           software programs.

     II.   The Asserted Patents

     12.   The Asserted Patents are owned by Eagle View.

     13.   Each Asserted Patent issued on a different date:

           a) The '436 patent's reexamined claims issued on August 27, 2014;
           b) The '840 patent issued on May 1, 2012;
           c) The '770 patent issued on August 26, 2014;
           d) The '454 patent issued on September 2, 2014;
           e) The '376 patent issued on September 8, 2015; and
           f) The '737 patent issued on September 15, 2015.


              A. U.S. Patent No. 8,078,436

     14.   The application for the '436 patent, which is entitled "Aerial Roof Estimation Systems and

           Methods," was filed on October 16, 2008, the reexamined claims of the '436 patent issued

           on August 27, 2014, and a Certificate of Correction issued on July 10, 2018.

     15.   Chris Pershing and David P. Carlson are the named inventors of the '436 patent.



                                                    2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 4 of 70 PageID: 38977




     16.   Claim I of the '436 patent states: "A computing system for generating a roof estimate

           report, the computing system comprising: a memory; a roof estimation module that is

           stored on the memory and that is configured, when executed, to: receive a first and a second

           aerial image of a building having a roof, each of the aerial images providing a different

           view of the roof of the building, wherein the first aerial image provides a top plan view of

           the roof and the second aerial image provides an oblique perspective view of the roof, and

           are not a stereoscopic pair; correlate the first aerial image with the second aerial image;

           generate, based at least in part on the correlation between the first and second aerial images,

           a three-dimensional model of the roof that includes a plurality of planar roof sections that

           each have a corresponding slope, area, and edges; and generate and transmit a roof estimate

           report that includes one or more top plan views of the three-dimensional model annotated

           with numerical values that indicate the corresponding slope, area, and length of edges of at

           least some of the plurality of planar roof sections using at least two different indicia for

           different types of roof properties."

     17.   Claim 2 of the '436 patent states: "The computing system of claim I wherein the roof

           estimation module is further configured to correlate the first and second aerial images by

           receiving an indication of one or more corresponding points on the building shown in each

           of the first and second aerial images."

    18.    Claim 18 of the '436 patent states: "A computer-implemented method for generating a roof

           estimate, the method comprising: receiving a first and a second aerial image of a building

           having a roof, each of the aerial images providing a different view of the roof of the

           building wherein the first aerial image provides a top plan view of the roof and the second

           aerial image provides a view of the roof that is other than a top plan view and neither of



                                                     3
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 5 of 70 PageID: 38978




           the two images are part of a stereoscopic pair; correlating the first aerial image with the

           second aerial image; generating, based at least in part on the correlation between the first

           and second aerial images, a three-dimensional model of the roof that includes a plurality

           of planar roof sections that each have a corresponding slope, area, and edges; and

           transmitting a roof estimate report that includes one or more top plan views of the three-

           dimensional model annotated with numerical indications of at least one of the slope, area,

           and lengths of the edges of the plurality of planar roof sections, wherein the roof estimate

           report includes at least two different indicia for different types of roof properties."

     19.   Claim 20 of the '436 patent states: "The method of claim 18 wherein correlating the first

           and second aerial images includes receiving an indication of one or more corresponding

           points shown in each of the first and second aerial images."

     20.   Claim 21 of the '436 patent states: "The method of claim 20 wherein receiving the

           indication of the corresponding point includes receiving the indication from a user."

     21.   Claim 36 of the '436 patent states: "A non-transitory computer-readable storage medium

           whose contents, which are computer executable instructions stored on the non-transitory

           computer-readable storage medium, when executed by a computer processor of a

           computing system, enable the computing system to generate a roof estimate report for a

           building having a roof, by causing, when executed by the computer processor of the

           computing system, the computing system to perform a method comprising: receiving two

           or more images of the building, wherein at least one of the two or more images provides

           an oblique perspective view of the roof and one of the images provides a top plan view of

           the roof; receiving an indication of pairs of points on the two or more images, each pair of

           points corresponding to substantially the same point on the roof depicted in each of the two



                                                     4
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 6 of 70 PageID: 38979




           or more images; generating, based on the two or more images of the building, a three-

           dimensional model of the roof that includes a plurality of planar roof sections that each

           have a corresponding area and edges, wherein the generating, based on the two or more

           images of the building, the model of the roof includes generating the model of the roof

           based on the receiving the indication of the pairs of points on the two or more images of

           the building; and transmitting a roof estimate report that includes one or more views of the

           model, the report being annotated with numerical indications of the area and lengths of the

           edges of at least some of the plurality of planar roof sections, wherein the roof estimate

           report includes at least two different indicia for different types of roof properties."

               B. U.S. Patent No. 8,170,840

     22.   The '840 patent, entitled "Pitch Determination Systems and Methods for Aerial Roof

           Estimation," was issued by the US PTO on May 1, 2012.

     23.   The application for the '840 patent was filed on May 15, 2009.

    24.    Chris Pershing is the named inventor of the '840 patent.

    25.    Claim 10 of the '840 patent states: "A computing system for generating a roof estimate

           report, the computing system comprising: a memory; a roof estimation module that is

           stored on the memory and that is configured, when executed, to: display an aerial image of

           a building having a roof comprising a plurality of planar roof sections that each have a

           corresponding pitch; display a pitch determination marker operable to indicate pitch of a

           planar roof section, wherein the pitch determination marker is overlaid on the aerial image

           of the building having the roof; receive, based on the displayed pitch determination marker,

           an indication of the pitch of one of the plurality of planar roof sections of the roof of the

           building; modify a model of the roof based on the received indication of the pitch of the

           one planar roof section; and provide roof measurement information based on the model of

                                                     5
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 7 of 70 PageID: 38980




           the roof, the roof measurement information including a measure of the pitch of the one

           planar roof section."

     26.   Claim 16 of the '840 patent states: "A non-transitory computer-readable storage medium

           whose contents enable a computing system to generate a roof estimate report for a building

           having a roof, by performing a method comprising: displaying an aerial image of a building

           having a roof comprising a planar roof section that has a corresponding pitch; displaying a

           pitch determination marker operable to indicate pitch of the planar roof section, wherein

           the pitch determination marker is overlaid on the aerial image of the building having the

           roof; receiving, based on the displayed pitch determination marker, an indication of the

           pitch of the planar roof section; and modifying a model of the roof based on the received

           indication of the pitch of the planar roof section."

     27.   Claim 18 of the '840 patent states: "The non-transitory computer-readable storage medium

           of claim 16 wherein the method further comprises: generating a roof estimate report based

           on the modified model of the roof; and transmitting the generated roof estimate report."

              C. U.S. Patent No. 8,818,770

    28.    The '770 patent, entitled "Pitch Determination Systems and Methods for Aerial Roof

           Estimation," was issued by the USPTO on August 26, 2014.

    29.    The application for the '770 patent was filed on April 3, 2012.

    30.    Chris Pershing is the named inventor of the '770 patent.

    31.    Claim 1 of the '770 patent states: "A computer-implemented process in a roof estimation

           system comprising: displaying, by the roof estimation system, a graphical user interface

           including a first aerial image of a roof structure of a building and also at least one first

           visual marker that is moveable by a user in a same display window as the first aerial image

           while said first aerial image is displayed within the graphical user interface; moving the

                                                     6
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 8 of 70 PageID: 38981




          first visual marker with respect to the first aerial image of the roof structure to a first

          location in response to input from the user; storing data in a memory of the computer of

          the first location to which the first visual marker was moved; displaying a second aerial

          image of the roof structure of the building, the second aerial image providing a different

          view of the roof than the first aerial image; and displaying a location of a second visual

          marker on the roof structure of the building in the second aerial image of the roof structure

          based on an indication received from the stored data in the memory of the first location on

          the displayed first aerial image to which the user had moved the first visual marker; and

          generating and outputting a roof estimate report using a report generation engine, wherein

          the roof estimate report includes one or more top plan views of a model of the roof

          annotated with numerical values for corresponding slope, area, or lengths of the edges of

          at least some of the plurality of planar roof sections of the model of the roof."

    32.   Claim 12 of the '770 patent states: "The process of claim 1 further comprising: performing,

          by the roof estimation system, digital wire frame model construction of the roof structure

          based on the at least one location over the roof structure in the displayed aerial imagery to

          which the user moved the least one first visual marker."

             D. U.S. Patent No. 8,825,454

    33.   The '454 patent, entitled "Concurrent Display Systems and Methods for Aerial Roof

          Estimation," was issued by the USPTO on September 2, 2014.

    34.   The application for the '454 patent was filed on May I 7, 2012.

    35.   Chris Pershing is the named inventor of the '454 patent.

    36.   Claim 26 of the '454 patent states: "A computer-implemented method in a roof estimate

          report system including a computer system and a memory coupled to the computer system,

          the method comprising: displaying, by the computer system of the roof estimate report

                                                    7
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 9 of 70 PageID: 38982




          system, a first aerial image of a roof on a single display; displaying, by the computer system

          of the roof estimate report system, a second aerial image of the same roof on the same

          single display, the second aerial image providing a different view than the first aerial

          image, taken from a different angle of the same roof; displaying, by the computer system

          of the roof estimate report system, a first line drawing representing features of the roof

          overlaid on the first aerial image of the roof; displaying, by the computer system of the

          roof estimate report system, a second line drawing representing features of the roof overlaid

          on the second aerial image of the roof, the second line drawings having features in common

          with and that correspond to features in the first line drawing; in response to user input,

          changing, a line in the first line drawing representing a feature of the roof that overlies the

          first aerial image of the roof; changing, by the computer system of the roof estimate report

          system, a line in the second line drawing that corresponds to the same feature in the first

          line drawing that was changed by the user, the change in the second line drawing being

          made by the computer system in response to the change that was made by the user in the

          first line drawing; and generating and outputting a roof estimate report using a report

          generation engine, wherein the roof estimate report includes one or more top plan views of

          a model of the roof annotated with numerical values for corresponding slope, area, or

          lengths of the edges of at least some of the plurality of planar roof sections of the model of

          the roof."

              E. U.S. Patent No. 9,129,376

    37.   The '376 patent, entitled "Pitch Determination Systems and Methods for Aerial Roof

          Estimation," was issued by the USPTO on September 8, 2015.

    38.   The application for the '376 patent was filed on July 31, 2014.

    39.   Chris Pershing is the named inventor of the '376 patent.

                                                    8
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 10 of 70 PageID: 38983




     40.   Claim 17 of the '376 patent states: "A computer-implemented method in a roof estimation

           system, the method comprising: displaying, by the roof estimation system, a graphical user

           interface including an aerial image of a roof structure of a building and a pitch

           determination marker that is an interactive user interface control that can be manipulated

           by the operator in order to specify pitch of the roof structure of the building; moving the

           pitch determination marker with respect to the aerial image of the roof structure to a first

           location in the graphical user interface overlaying the aerial image in response to input

           from the user; adjusting the pitch determination marker so that the pitch determination

           marker appears to lie substantially atop at least one of two adjacent planar roof sections of

           the aerial image of the roof structure; determining, by the roof estimation system, a pitch

           of the at least one of the two adjacent planar roof sections based on a configuration of the

           pitch determination marker; and generating and outputting, by the roof estimation system,

           a roof estimate report using a report generation engine, wherein the roof estimate report

           includes one or more top plan views of a model of the roof structure annotated with

           numerical values for corresponding slope, area, or lengths of edges of at least some of a

           plurality of planar roof sections of the roof structure, wherein the generated roof estimate

           report is provided for repair and/or constructing the roof structure of the building."

     41.   Claim 20 of the '376 patent states: "A roof estimation system comprising: at least one

           computer processor; and at least one memory coupled to the at least one computer

           processor having computer executable instructions stored thereon that, when executed,

           cause the at least one computer processor to: adjust a pitch determination marker overlaid

           on a photographic aerial image in response to manipulation of the pitch determination

           marker by a user so that at least a portion of the pitch determination marker substantially



                                                     9
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 11 of 70 PageID: 38984




           aligns with at least a portion of a planar roof section of the roof in the aerial image; calculate

           a pitch of the planar roof section roof based on the adjustment of the pitch determination

           marker; store the calculated pitch in the memory; and generate and output a roof estimate

           report, wherein the roof estimate report includes one or more top plan views of a model of

           the roof annotated with numerical values for corresponding slope, area, or lengths of edges

           of at least some of a plurality of planar roof sections of the roof, wherein the generated roof

           estimate report is provided for repair and/or constructing the roof structure of the building."

     42.   Claim 22 of the '3 76 patent states: "The system of claim 20 wherein the pitch determination

           marker is an envelope tool and wherein the computer executable instructions stored on the

           memory, when executed, cause the at least one computer processor to: change a position

           of a spine of the envelope tool to a position in which the spine substantially aligns with a

           ridge line of the roof."

     43.   Claim 23 of the '376 patent states: "The system of claim 22 wherein the computer

           executable instructions stored on the memory, when executed, cause the at least one

           computer processor to: adjust an angle of a first surface of the envelope tool and a second

           surface of the envelope tool so that the first surface lies substantially atop a first section of

           the roof and the second surface lies substantially atop a second section of the roof that is

           adjacent to the first section at the ridge line."

               F. U.S. Patent No. 9,135,737

     44.   The '737 patent, entitled "Concurrent Display Systems and Methods for Aerial Roof

           Estimation," was issued by the USPTO on September 15, 2015.

     45.   The application for the '737 patent was filed on August 1, 2014.

     46.   Chris Pershing is the named inventor of the '737 patent.



                                                      10
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 12 of 70 PageID: 38985




     47.     Claim 16 of the '737 patent states: "A non-transitory computer-readable storage medium,

             having computer executable instrnctions stored thereon that, when executed by at least one

             computer processor, cause the at least one processor to enable a computing system to

             generate a roof estimate repo11 for a building having a roof, by perfonning a method

             comprising: overlaying a line drawing on corresponding locations of a roof feature of the

             roof on first and second ae1ial images of the roof. wherein the first aerial image provides a

             first view of the roof of the building and the second aerial image provides a second view

             of the roof of the building; in response to changes in the line drawing overlaid on the first

             aerial image, displaying corresponding changes to the line drawing overlaid on the second

             aerial image: and generate and output a roof estimate repo11 using a repo11 generation

             engine, wherein the roof estimate rep011 includes numerical values for corresponding slope,

             area, or lengths of edges of at least some of a plurality of planar roof sections of the roof.

             wherein the generated roof estimate report is provided for repair and/or constrncting the

             roof strncture of the building."

     48.     Claim 25 of the '737 patent states: "The non-transitory computer-readable storage medium

             of claim 16 wherein the method further comprises: modifying a three dimensional model

             of the roof based at least on the modification of the line drawing overlaid on the first aerial

             image."

     III.    Claim Construction

     49.     The pa11ies have agreed to constrnctions for several temis as set forth in the table below.

             See Dli. No. 178.

            CLAIM TERM                 ASSERTED CLAIMS                  AGREED UPON CONSTRUCTION

      "top plan view"               '436 patent clailllS 2, 21, 36    "an ae1ial view of an object that is taken
                                                                      from a position ve11ically or nearly
                                                                      ve11icallv above the object"

                                                       11
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 13 of 70 PageID: 38986




           CLAIM TERM                  ASSERTED CLAIMS                AGREED UPON CONSTRUCTION

      ''oblique perspective         '436 patent. Claims 2. 36        "an aerial view of an object that is taken
      view"/ "oblique view"/                                         from a position that is neither ve11ically
      ''perspective view"                                            nor nearly ve11ically above the object"
      ''not a stereoscopic pair"    '436 patent, Claim 2             "a pair of images of the same object taken
                                                                     from different view directions"
      ''a roof estimation           '436 patent. Claim 2             "a module that is stored on the memory.
      module that is stored on      '840 patent, Claim 10            and which perfonns image acquisition.
      the memory"                                                    roof modeling. and repo11 generation
                                                                     fi.mctions ''
      "aerial image"                '840 patent. Claim 10            "an image taken from the air"
                                    '770 patent. Claim 12
                                    '376 patent. Claims 17. 20. 23

     50.    The Court's Afark111011 Order states. "the plain and ordina1y meaning of each disputed claim

            te1m is clear to one of skill in the art and needs no claim constmction; and therefore. no

            claim constmction has been set forth herein." See Dk.1. No. 332.

     IV.    The Accused Products

     51.    Prior to Januruy 1. 2016. Xactware was the entity making sales of the Accused Products.

            Between January 1. 2016 and March 15. 2017. the Geospatial Solutions business unit (also

            known as the Geomni business unit) ofVerisk was the entity making sales of the Accused

            Products. From March 15. 2017 to the present. Geomni has been the entity making sales

            of the Accused Products.

     52.    Xactware provided (and Geomni provides) customer support for those who use its products

            as necessruy. has customers located in the United States, and has employees based in the

            United States who provide customer suppo11.

     53.    Tue Mass Production Tool includes graphical user inte1face components that can be

            manipulated by users.

     54.    Versions of the Mass Production Tool require computer memo1y in order to be executed.

     55.    Tue Xactware product called Property InSight has been renamed Geomni Prope1fy.


                                                      12
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 14 of 70 PageID: 38987




     56.   The Xactware product called Roof InSight has been renamed Geomni Roof.

     57.   Xactware provided instructions to customers on how to order RooflnSight data packages.

     V.    Invalidity

     58.   "Hsieh" refers to a document by Hsieh, entitled "Design and Evaluation of a Semi-

           Automated Site Modeling System," Carnegie Mellon, November 1995.

     59.   "McKeown" refers to a document entitled "Chapter 9, Feature Extraction and Object

           Recognition, Automatic Cartographic Feature Extraction Using Photogrammetric

           Principles," by D. McKeown, Jr., et al. in Digital Photogrammetry: An Addendum to the

           Manual of Photogrammetry; by American Society for Photogrammetry and Remote

           Sensing (1996).

     60.   "Sungevity" refers to U.S. Patent No. 8,417,061 entitled "Methods and Systems for

           Provisioning Energy Systems."

     61.   Sungevity issued on April 9, 2013.

     62.   "Avrahami," refers to a document by Avrahami et al., entitled "Extraction of 3D Spatial

           Polygons Based on the Overlapping Criterion for Roof Extraction from Aerial Images,"

           International Archives of Photogrammetry, Remote Sensing and Spatial Information

           Sciences, August 29-30, 2005

     63.   "Applicad," refers to a document by Applicad, entitled "Product Bulletin - November

           2002: Key features of our Roofing Software," November 2002.

     64.   "Labe," refers to a document entitled "Robust Techniques for Estimating Parameters of 3D

           Building Primitives" by Thomas Labe and Eberhard GUich, International Society for

           Photogrammetry and Remote Sensing, Volume XXXII, Part 2, Commission II,

           Proceedings of the Commission II Symposium, Data Integration: Systems and Techniques,

           July 13-17, 1998 (1998).

                                                  13
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 15 of 70 PageID: 38988




     65.   "Aerowest" refers to European Patent No. 1 010 966 to Aerowest GmbH, entitled

           "Verfahren zur Erzeungungeiner drei-dimensionalen Objektbeschreibunf'' [Method for

           generating a three-dimensional object description].

     66.   Aerowest issued on October 23, 2002.

     67.   "Verma" refers to U.S. Patent Application Publication No. 2006/0061566 to Verma,

           entitled "Method and Apparatus for Performing Three-Dimensional Computer Modeling."

     68.   Verma was published on March 23, 2006.




                                                   14
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 16 of 70 PageID: 38989
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 17 of 70 PageID: 38990




     PART III.        PLAINTIFF'S CONTESTED FACTS:

     I.     Plaintiff intends to prove the following contested facts with regard to liability:

                 A. Direct Infringement

     1.     Xactware has directly infringed and continues to directly infringe Claims 2, 21, and 36 of

            the '436 patent, Claims 10 and 18 of the '840 patent, Claim 12 of the '770 patent, Claim

            26 of the '454 patent, Claims 17, 20, and 23 of the '376 patent, and Claim 25 of the '737

            patent.

     2.     Xactware has, without authority, made, used, offered for sale, sold and/or imported in the

            United States the Accused Products I thereby infringing the Asserted Claims of the

            Asserted Patents.

     3.     Pursuant to the Stipulation with Respect to Geomni, which was entered by the Court on

            March 13, 20 I 8 (Dkt. No. 406), any and all references to "Xactware" include "Geomni,"

            any and all references to "RooflnSight" include "Geomni Roof," and any and all references

            to "Property InSight" include "Geomni Property."

     4.     Prior to 2013, Eagle View and Pictometry International Corp. ("Pictometry") were separate

            legal entities. In 2013, Eagle View merged with Pictometry.

     5.     Defendants' Property InSight; RooflnSight; and the Mass Production Tool in combination

            with Xactimate, Property In Sight, and Roof InSight are alleged to infringe the '436 patent.

     6.     Defendants' Xactimate in combination with Aerial Sketch version 2; Property lnSight;

            Roof InSight; and the Mass Production Tool in combination with Xactimate, Property




            The Accused Products are defined as Defendants' Xactimate in combination with Aerial
     Sketch version 2; Property InSight; Roof InSight; and the Mass Production Tool in combination
     with Xactimate, Property TnSight, and RooflnSight.
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 18 of 70 PageID: 38991




           InSight, and Roof InSight are alleged to infringe the '840, '376, '454, '770, and '737

           patents.

     7.    The Accused Products are used to generate roof estimate reports and data packages,

           including Roof Insight, Property Insight and Aerial Sketch reports and data packages.

     8.    Xactware's Aerial Sketch version 2 was released in February 2012; its Roof InSight

           product was first sold in April 2012; and its Property InSight product was first sold in

           January 2015.

     9.    In the Mass Production Tool, changes to certain parameters or measurements of a roof,

           such as length, can impact roof pitch. The Mass Production Tool can display an aerial

           image of a building having a roof, and can also display two aerial images of a building with

           a roof at the same time.

     10.   In the Mass Production Tool, the

           files are each compiled, and the resulting code is included in the application; discrete

           portions of such code may, under certain circumstances, be executed depending on what

           functions the user selects or uses, among other variables and factors.

     11.   Users of the Mass Production Tool can upload a model of a property in a Sketch format to

           Defendants' data centers in the United States.

     12.   Mass Production Tool version 3 .14.0 has many features and functionality in common with

           other versions of the Mass Production Tool.

     13.   Finalized Property InSight data packages and Roof In Sight data packages are delivered to

           customers or other end-users and enable such customers or end-users to create a PDF report.

     14.   Aerial Sketch can display an aerial image of a building having a roof, includes graphical

           user interface components that can be manipulated by the user, and includes a Set Slope



                                                    2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 19 of 70 PageID: 38992




           Tool mode of operation. The Set Slope Tool functionality gives the user the ability to

           estimate the slope of a roof from an oblique (non-overhead) image. And a user can click

           and drag a ridge point to set the slope of a roof ridge line's adjacent faces. Three-

           dimensional models of roofs in a Sketch format are a part of what is used in the creation of

           Property InSight data packages.

     15.   Third parties, such as end users, of Aerial Sketch can cause Aerial Sketch to display, one

           after the other, separately, different images of a building with a roof.

     16.   In Aerial Sketch, the

                                  are each compiled, and the resulting code is included in the

           application; discrete portions of such code may, under certain circumstances, be executed

           depending on what functions the user selects or uses, among other variables and factors.

     17.   Xactware has used the Mass Production Tool and Aerial Sketch in the United States at least

           once.

     18.   Xactware has generated a Property InSight data package and a Roof InSight data package

           in the United States at least once.

     19.   Xactware, without authority, supplies or causes to be supplied from the United States the

           Mass Production Tool and aerial images which are each a substantial portion of the

           components of the Accused Products claimed by the '436, '840, '376, and '737 patents,

           where such components are uncombined in whole or in part, in such a manner as to actively

           induce the combination of such components outside of the United States in a manner that

           would infringe the patent if such combination occurred within the United States. The Mass

           Production Tool is supplied by Defendants' servers in the United States, and is a software

           component that is executed on computer systems and constitutes a substantial component



                                                     3
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 20 of 70 PageID: 38993




           of a roof estimation system that is combined outside of the United States in a way that

           would infringe the asserted patents if the combination had occurred within the United

           States. Aerial images used with the Mass Production Tool are components that are supplied

           by Defendants' servers in the United States, are substantial components of a roof estimation

           system, and are combined with the Mass Production Tool outside of the United States in a

           way that would infringe the asserted patents if the combination had occurred within the

           United States.

     20.   Xactware, without authority, supplies or causes to be supplied, the Mass Production Tool

           and aerial images in or from the United States, which are each a component of the patented

           inventions that is especially made or especially adapted for use in the claimed inventions

           in the '436, '840, '376, and '737 patents, and is not a staple article or commodity of

           commerce suitable for substantial non-infringing use, uncombined in whole or in part,

           knowing that the Mass Production Tool and aerial images are so made or adapted and

           intending that the Mass Production Tool and aerial images will be combined outside of the

           United States in a manner that would infringe the patent if such combination occurred

           within the United States.   The Mass Production Tool and the aerial images used in the

           Mass Production Tool are supplied by Defendants' servers in the United States, were

           especially made and especially adapted for use in a roof estimation system, and are not a

           staple article or commodity of commerce suitable for substantial non-infringing use.

     21.   Geomni has entered into an agreement with

                                                            . Employees of this company have used

           the Mass Production Tool and aerial images outside the United States.




                                                    4
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 21 of 70 PageID: 38994




     22.   Xactware has entered into agreements with

                                                                                . Employees of these

           companies have used the Mass Production Tool and aerial images outside the United States.

     23.   Xactware, Geomni, and their customers, without authority, imports into the United States

           or offers to sell, sells, or uses within the United States the Accused Products, which are

           made by the processes and methods of the Asserted Claims of the Asserted Patents. The

           Accused Products are tangible products sold to customers that are not materially changed

           by subsequent processes or trivial and nonessential components of another product.

           Defendants' Property InSight and Roof InSight roof reports are products made by

           processes patented in the United States, and no material change occurs to the product after

           it is made. By directing employees of companies Xactware and Geomni have entered into

           agreements with on how and when to use the Mass Production Tool, Xactware and Geomni

           induce them to perform each step of the methods or processes of the patented inventions in

           generating the roof reports.

              B. Indirect Infringement

     24.   Xactware has knowingly induced and continues to knowingly induce its customers' direct

           infringement of Claims 2, 21, and 36 of the '436 patent, Claims 10 and 18 of the '840

           patent, Claim 12 of the '770 patent, Claim 26 of the '454 patent, Claims 17, 20, and 23 of

           the '376 patent, and Claim 25 of the '737 patent, including through Xactware's customers'

           unauthorized use of Aerial Sketch, Roof Insight, and Property Insight, including by, inter

           alia, being involved in and maintaining control over the development, support, marketing,

           sale, and distribution of the Accused Products.

     25.   Xactware has had knowledge of the Asserted Patents and has intended to encourage its

           customers to use the Accused Products to infringe the Asserted Patents.

                                                    5
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 22 of 70 PageID: 38995




     26.   Xactware induced its customers to infringe the Asserted Patents by intentionally

           encouraging and continuing to encourage its customers to use Aerial Sketch-by, among

           other things, providing customers with user guides, manuals, instructional videos, and

           webcasts that include instructions on how to use Aerial Sketch in a way that infringes at

           least the Asserted Claims of the '840, '376, '454, '770, and '737 patents-and knew that

           encouraging customers to use Aerial Sketch, in combination with the Xactimate platform,

           would induce its customers to infringe the Asserted Patents.

     27.   Xactware specifically intended for its users to infringe the Asserted Patents because it knew

           that its encouragement and instructions provided to customers would cause those customers

           to use Aerial Sketch in a manner that infringes the Asserted Patents.

     28.   Xactware's customers follow Xactware's instructions to use Aerial Sketch to create roof

           reports in a manner that infringes the Asserted Patents.

     29.   By using Aerial Sketch in combination with the Xactimate platform, Xactware's customers

           directly infringe the Asserted Patents.

     30.   Xactware induced its customers to infringe the Asserted Patents by intentionally

           encouraging and continuing to encourage its customers to use its RooflnSight and Property

           InSight products-by, among other things, providing customers with webcasts, literature,

           and certifications that include instructions on how to order and use Roof InSight and

           Property InSight products in a way that infringes the Asserted Claims of the Asserted

           Patents-and knew that encouraging customers to use its Roof InSight and Property

           InSight products would induce its customers to infringe the Asserted Patents.

     31.   Xactware specifically intended for its users to infringe the Asserted Patents because it knew

           that its encouragement and instructions provided to customers would cause those customers



                                                     6
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 23 of 70 PageID: 38996




           to use the Roof Insight and Property InSight products in a manner that infringes the

           Asserted Patents.

     32.   Xactware's customers follow Xactware's instructions to use the RooflnSight and Property

           InSight products in a manner that infringes the Asserted Patents.

     33.   By using the RooflnSight and Property InSight products, Xactware's customers directly

           infringe the Asserted Patents.

     34.   Verisk has knowingly induced and continues to knowingly induce Xactware's direct

           infringement of Claims 2, 21, and 36 of the '436 patent, Claims 10 and 18 of the '840

           patent, Claim 12 of the '770 patent, Claim 26 of the '454 patent, Claims 17, 20, and 23 of

           the '376 patent, and Claim 25 of the '737 patent, including through Xactware's

           manufacture, use, sale, offer for sale or importation of such products in a manner that

           infringes the Asserted Patents, including by, inter alia, being involved in and maintaining

           control over the development, support, marketing, sale, use, and distribution of the Accused

           Products.

     35.   Verisk has had knowledge of the Asserted Patents and knew that its intentional

           involvement in and control over the development, use, support, marketing, sale, and

           distribution of the Accused Products would encourage Xactware and Xactware's customers

           to infringe the Asserted Claims of the Asserted Patents and has intended that result to occur.

     36.   Verisk induced Xactware to infringe the Asserted Patents by, inter alia, intentionally

           encouraging and aiding Xactware's development, use, marketing and selling of the

           Accused Products. Verisk actively marketed and promoted the Accused Products through

           its own website, procured aerial images to be used in the Accused Products, took actions




                                                     7
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 24 of 70 PageID: 38997




            to broaden Xactware's customer base, and actively encouraged Xactware's development

            and use of the Accused Products in a manner that infringed the Asserted Patents.

     37.    Verisk specifically intended for Xactware to infringe the Asserted Patents because it knew

            that its encouragement and aid provided to Xactware, including through at least its

            involvement in and control over the development, support, sale, and distribution of the

            Accused Products, would cause Xactware to make and use the Accused Products in a

            manner that infringes the Asserted Claims of each Asserted Patent.

     38.    Verisk, Xactware, and Geomni provide customer support for those who use their products

            as necessary, including customers located in the United States.

     39.    By making, using, offering for sale, selling, and importing the Accused Products, Xactware

            directly infringes the Asserted Patents.

                C. Willful Infringement

     40.    Xactware's infringement of the Asserted Patents has been and continues to be willful.

            Xactware has acted with knowledge of the Asserted Patents and without a reasonable basis

            for a good faith belief that it would not be liable for infringement of the Asserted Patents.

     41 .   Defendants were aware of the scope and coverage of Eagle View's Asserted Patents while

            Defendants developed the infringing Accused Products.

     42.    Eagle View repeatedly notified Defendants of their infringement of, among other things,

            the Asserted Patents, and Defendants acknowledged the risk of infringement, but chose to

            proceed with their infringing activities.

     43.    Xactware made no attempts and no plans to design around or otherwise avoid infringement

            of the Asserted Patents.

     44.    Verisk made no attempts and no plans to design around or otherwise avoid infringement

            of the Asserted Patents.

                                                        8
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 25 of 70 PageID: 38998




     45.    All of the Asserted Claims have been or are being infringed by Defendants-and

            Defendants are liable for the infringement of any of the Asserted Claims-at least in view

            of the reasons set forth in the report of Plaintiff's expert that were presented during this

            case and in view of the deposition testimony of Plaintiff's expert from this case.

                D. EagleView's Technology

     46.    EagleView has two software tools, Render House and Twister, both of which

            independently embody the inventions of the Asserted Patents.

     4 7.   Render House and Twister, including the House Report functionality, are used to generate

            Eagle View's roof estimate reports.

     48.    Chris Pershing conceived of the inventions of the '436, '840, and '376 patents at least as

            early as December 2, 2006 and reduced them to practice at least as early as January 2008.

     49.    Chris Pershing conceived of the inventions of the '454, '770, and '737 patents at least as

            early as March 12, 2007 and reduced them to practice at least as early as January 2008.

     50.    At least as early as January 5, 2008, Chris Pershing and EagleView finished developing

            the Render House software which embodies the inventions of the Asserted Patents.

     51.    At least as early as October 15, 2008, Chris Pershing and Eagle View finished developing

            the Twister software which incorporated all of the functionality of Render House and added

            features providing additional information for its roof models, which also embodies the

            inventions of the Asserted Patents.

     52.    Before this lawsuit, Defendants publicly lauded EagleView's technologies.            When

            Xactware discovered EagleView, it praised EagleView's the inventions in the Asserted

            Patents.   Subsequently, Defendants consistently lauded the patented inventions of

            Eagle View's   Asserted Patents in various        settings,   including   in their internal

            communications, in press releases, and on investor conference calls.

                                                     9
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 26 of 70 PageID: 38999




     53.   EagleView's claimed inventions set forth new and radically different computerized

           approaches to specific aspects of roof estimation than were previously thought to be

           possible, increasing accuracy, reducing risk, and saving resources, among other benefits.

     54.   A person of ordinary skill in the art pertinent to the Asserted Patents is "someone with a

           bachelor's degree or higher in computer science, computer engineering, computer vision

           or visualization, physics, or an equivalent educational background, or someone having at

           least 5 years of industry experience in software development."

     55.   All of the Asserted Claims are valid at least in view of the reasons set forth in the report of

           Plaintiffs expert presented during this case and in view of the deposition testimony of

           Plaintiffs expert from this case.

               E. The '436 Patent

     56.   The '436 patent is valid and enforceable.

     57.   The '436 patent was issued by the United States Patent and trademark Office ("USPTO"

           or "PTO") on December 13, 2011.

     58.   Defendants had notice of the '436 patent at least as early as May 22, 2012.

     59.   The asserted claims of the '436 patent are supported by the disclosures of the '436 patent's

           parent applications, Application No. 12/148,439, filed on April 17, 2008, and Provisional

           Application No. 60,925,072, filed on April 17, 2007, and are entitled to their earlier priority

           dates.

     60.   No combinations of any references previously disclosed by Defendants anticipate or render

           the asserted claims of the '436 patent obvious.

     61.   The asse11ed claims of the '436 patent are directed to an improved computer system for

           generating a roof estimate report with specific content based on correlating non-

           stereoscopic aerial images by receiving an indication of pairs of corresponding features.

                                                     10
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 27 of 70 PageID: 39000




           All asserted claims of the '436 patent require correlating the two or more unique images.

           This claims a specific approach tailored to roof modeling.

     62.   The '436 patent improves the prior art computer systems by adding specific techniques

           never before used to solve the weaknesses in the prior art recognized by the inventors.

     63.   The asserted claims of the '436 patent are not obvious over publication by Hsieh, entitled

           "Design and Evaluation of a Semi-Automated Site Modeling System," Carnegie Mellon,

           November 1995 ("Hsieh").

     64.   The asserted claims of the '436 patent are not obvious over Hsieh in combination with

           publication by Applicad, entitled "Product Bulletin - November 2002: Key features of our

           Roofing Software," November 2002 ("Applicad").

     65.   The asserted claims of the '436 patent are not obvious over Hsieh in combination with

           European Patent No. l Ol O 966 to Aerowest GmbH, entitled "Verfahren zur Erzeungung

           einer drei-dimensionalen Objektbeschreibunf' [Method for generating a three-dimensional

           object description], issued Oct. 23, 2002 ("Aerowest").

     66.   The asserted claims of the '436 patent are not obvious over publication entitled "Chapter

           9, Feature Extraction and Object Recognition, Automatic Cartographic Feature Extraction

           Using Photogrammetric Principles,"        by D. McKeown,         Jr.,   et al.   in   Digital

           Photogrammetry: An Addendum to the Manual of Photogrammetry; Published by

           American Society for Photogrammetry and Remote Sensing (1996) ("McKeown").

     67.   The asserted claims of the '436 patent are not obvious over McKeown in combination with

           AppliCad.

     68.   The asserted claims of the '436 patent are not obvious over McKeown in combination with

           Aerowest.



                                                   11
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 28 of 70 PageID: 39001




     69.   The asserted claims of the '436 patent are not obvious over publication by Avrahami et al.,

           entitled "Extraction of 3D Spatial Polygons Based on the Overlapping Criterion for Roof

           Extraction from Aerial Images," International Archives of Photogrammetry, Remote

           Sensing and Spatial Information Sciences, August 29-30, 2005 ("Avrahami").

     70.   The asserted claims of the '436 patent are not obvious over Avrahami in combination with

           AppliCad.

     71.   The asserted claims of the '436 patent are not obvious over Avrahami in combination with

           Aerowest.

     72.   The asserted claims of the '436 patent are not obvious over U.S. Patent No. 8,417,061

           entitled "Methods and Systems for Provisioning Energy Systems," which issued on April

           9, 2013 ("S ungev ity").

     73.   The asserted claims of the '436 patent are not obvious over Sungevity in combination with

           AppliCad.

     74.   The asserted claims of the '436 patent are not obvious over Sungevity in combination with

           Aerowest.

     75.   The asserted claims of the '436 patent are not obvious over publication entitled "Robust

           Techniques for Estimating Parameters of 3D Building Primitives" by Thomas Uibe and

           Eberhard Gi.ilch, International Society for Photogrammetry and Remote Sensing, Volume

           XXXII, Part 2, Commission II, Proceedings of the Commission II Symposium, Data

           Integration: Systems and Techniques, July 13-17, 1998 (1998) ("Labe").

     76.   The asserted claims of the '436 patent are not obvious over Labe in combination with

           AppliCad.




                                                   12
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 29 of 70 PageID: 39002




     77.   The asserted claims of the '436 patent are not obvious over Labe in combination with

           Aerowest.

               F. The '840 Patent

     78.   The '840 patent is valid and enforceable.

     79.   Defendants had notice of the '840 patent at least as early as May 22, 2012.

     80.   The asserted claims of the '840 patent are supported by the disclosures of the '840 patent's

           parent application, Provisional Application No. 61/197 ,904, filed on October 31, 2008, and

           are entitled to its earlier priority date.

     81.   No combinations of any references previously disclosed by Defendants anticipate or render

           the asserted claims of the '840 patent obvious.

     82.   The asserted claims of the '840 patent are directed to an improved computer system for

           generating a roof estimate report through user manipulation of an interactive graphical

           interface tool that is overlaid on aerial roof images or shown in the same graphical user

           interface as the images.       The pitch determination marker ("PDM") requirements are

           specific and concrete. The PDM is an important advancement that improves computer-

           based roof modeling systems by using the PDM user interface tool.

     83.   The '840 patent improves the prior art computer systems by adding specific techniques

           never before used to solve the weaknesses in the prior art recognized by the inventor. One

           way in which the '840 patent improves prior art technologies, among others, is by

           employing a "pitch determination marker" that is "overlaid on the aerial image of the

           building having the roof." Employing a pitch determination marker improves upon the

           limitations of prior solutions at least by allowing a user to determine the elements and

           measurements of a roof by using one or more aerial images of a roof, without the need to

           climb on a physical roof.

                                                        13
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 30 of 70 PageID: 39003




     84.   The asserted claims of the '840 patent are neither anticipated by, nor obvious over,

           Sungevity.

     85.   The asserted claims of the '840 patent are neither anticipated by, nor obvious over, U.S.

           Patent Application Publication No. 2006/0061566 to Verma, entitled "Method and

           Apparatus for Performing Three-Dimensional Computer Modeling," published Mar. 23,

           2006 ("Verma").

     86.   The asserted claims of the '840 patent are not obvious over Hsieh either alone or in view

           of Verma.

     87.   The asserted claims of the '840 patent are not obvious over Labe either alone or in view of

           Verma.

     88.   The asserted claims of the '840 patent are not obvious over Aerowest either alone or in

           view of Verma.

     89.   The asserted claims of the '840 patent are not obvious over Hsieh in view of Verma, and

           in further view of AppliCad.

     90.   The asserted claims of the '840 patent are not obvious over Hsieh in view of Verma, and

           in further view of Aerowest.

     91.   The asserted claims of the '840 patent are not obvious over Labe in view of Verma, and in

           further view of AppliCad.

     92.   The asserted claims of the '840 patent are not obvious over Labe in view of Verma, and in

           further view of Aerowest.

     93.   The asserted claims of the '840 patent are not obvious over Verma in view of AppliCad.

     94.   Claim 18 of the '840 patent is not obvious over Sungevity in view of AppliCad.

     95.   Claim 18 of the '840 patent is not obvious over Sungevity in view of Aerowest.



                                                   14
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 31 of 70 PageID: 39004




                 G. The '376 Patent

     96.     The '376 patent is valid and enforceable.

     97.     The asserted claims of the '376 patent are supported by the disclosures of the '376 patent's

             parent application, Provisional Application No. 61 /197 ,904, filed on October 31, 2008, and

             are entitled to its earlier priority date.

     98.     No combinations of any references previously disclosed by Defendants anticipate or render

             the asserted claims of the '376 patent obvious.

     99.     The asserted claims of the '376 patent are directed to an improved computer system for

             generating a roof estimate report through user manipulation of an interactive graphical

             interface tool that is overlaid on aerial roof images or shown in the same graphical user

             interface as the images.       The pitch determination marker ("PDM") requirements are

             specific and concrete. The PDM is an important advancement that improves computer-

             based roof modeling systems by using the PDM user interface tool.

     100.    The '376 patent improves the prior art computer systems by adding specific techniques

             never before used to solve the weaknesses in the prior art recognized by the inventor. One

             way in which the '376 patent improves prior art technologies, among others, is by

             employing a "pitch determination marker" that is "overlaid on the aerial image of the

             building having the roof." Employing a pitch determination marker improves upon the

             limitations of prior solutions at least by allowing a user to determine the elements and

             measurements of a roof using one or more aerial images of a roof, without the need to

             climb on a physical roof.

     10 I.   The asserted claims of the '3 76 patent are not obvious over Aerowest in view of Verma.

     102.    The asserted claims of the '376 patent are not obvious over Hsieh in view of Verma, and

             further in view of AppliCad.

                                                          15
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 32 of 70 PageID: 39005




     103.    The asserted claims of the '3 76 patent are not obvious over Hsieh in view of Verma, and

             further in view of Aerowest.

     104.    The asserted claims of the '376 patent are not obvious over Labe in view of Verma, and

             further in view of AppliCad.

     105.    The asserted claims of the '376 patent are not obvious over Labe in view of Verma, and

             further in view of Aerowest.

     I 06.   Claim 17 of the '3 76 patent is not obvious over Verma in view of AppliCad.

     I 07.   Claims 17 and 20 of the '376 patent are not anticipated by Sungevity.

     I 08.   The asserted claims of the '376 patent are not obvious over Sungevity in view of AppliCad

             and/or Aerowest.

     109.    Claim 23 of the '376 patent is not obvious over Sungevity in view of Verma.

     110.    Claim 23 of the '376 patent is not obvious over Sungevity in view of Verma, and in further

             view of AppliCad.

     111.    Claim 23 of the '376 patent is not obvious over Sungevity in view of Verma, and in further

             view of Aerowest.

                H. The '454 Patent

     112.    The '454 patent is valid and enforceable.

     113.    Defendants had notice of the '454 patent at least as early as December 2014.

     114.    No combinations of any references previously disclosed by Defendants anticipate or render

             the asserted claims of the '454 patent obvious.

     115.    The asserted claims of the '454 patent are directed to an improved computer system for

             generating a roof estimate report with specific content by employing improved user

             feedback when the user manipulates an interactive graphical interface tool overlaid on

             aerial roof images.

                                                      16
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 33 of 70 PageID: 39006




     116.   Embodiments of the '454 patent describe a system and method that improve upon the

            limitations of prior solutions at least by allowing a user to determine the elements and

            measurements of a roof without the need to climb on a physical roof using two or more

            aerial images of a roof. In particular, one embodiment teaches that features of a roof can

            be determined by displaying corresponding changes to line drawings over two aerial

            images concurrently on one display.

     117.   The '454 patent improves the prior art computer systems by adding specific techniques

            never before used to solve the weaknesses in the prior art recognized by the inventors.

     118.   The asserted claims of the '454 patent are not obvious over Labe, either alone, or in view

            of AppliCad or Aerowest.

     119.   The asserted claims of the '454 patent are not obvious over Avrahami, either alone, or in

            view of AppliCad or Aerowest.

     120.   The asserted claims of the '454 patent are not obvious over Hsieh, either alone, or in view

            of AppliCad or Aerowest.

     121.   The asserted claims of the '454 patent are not obvious over McKeown, either alone, or in

            view of AppliCad or Aerowest.

               I. The '770 Patent

     122.   The '770 patent is valid and enforceable.

     123.   Defendants had notice of the '770 patent at least as early as December 2014.

     124.   No combinations of any references previously disclosed by Defendants anticipate or render

            the asserted claims of the '770 patent obvious.

     125.   The asserted claims of the '770 patent are directed to an improved computer system for

            generating a roof estimate report with specific content by employing improved user



                                                    17
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 34 of 70 PageID: 39007




            feedback while the user manipulates an interactive graphical interface tool in the same

            display window as aerial roof images.

     126.   Embodiments of the '770 patent describe a system and method that improve upon the

            limitations of prior solutions at least by allowing a user to determine the elements and

            measurements of a roof without the need to climb on a physical roof using two or more

            aerial images of a roof. In particular, one embodiment teaches that features of a roof can

            be determined by displaying corresponding changes to visual markers over two aerial

            images concurrently.

     127.   The '770 patent improves the prior art computer systems by adding specific techniques

            never before used to solve the weaknesses in the prior art recognized by the inventors.

     128.   The asserted claims of the '770 patent are not obvious over Hsieh, either alone, or in view

            of AppliCad.

     129.   The asserted claims of the '770 patent are not obvious over Avrahami, either alone, or in

            view of AppliCad.

     130.   The asserted claims of the '770 patent are not obvious over McKeown, either alone, or in

            view of AppliCad.

               J. The '737 Patent

     131.   The '73 7 patent is valid and enforceable.

     132.   No combinations of any references previously disclosed by Defendants anticipate or render

            the asserted claims of the '73 7 patent obvious.

     133.   The asserted claims of the '737 patent are directed to an improved computer system for

            generating a roof estimate report with specific content by employing improved user

            feedback while the user manipulates an interactive graphical interface tool overlaid on

            aerial roof images.

                                                     18
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 35 of 70 PageID: 39008




     134.    Embodiments of the '73 7 patent describe a system and method that improve upon the

             limitations of prior solutions at least by allowing a user to determine the elements and

             measurements of a roof without the need to climb on a physical roof using two or more

             aerial images of a roof. In particular, one embodiment teaches that features of a roof can

             be determined by displaying corresponding changes to line drawings over two aerial

             images concurrently.

     135.    The '737 patent improves the prior art computer systems by adding specific techniques

             never before used to solve the weaknesses in the prior art recognized by the inventors.

     136.    The asserted claims of the '737 patent are not obvious over Labe, either alone or in view

             of AppliCad or Aerowest.

     13 7.   The asserted claims of the '73 7 patent are not obvious over Hsieh, either alone or in view

             of AppliCad or Aerowest.

     138.    The asserted claims of the '737 patent are not obvious over Avrahami, either alone or in

             view of AppliCad or Aerowest.

     13 9.   The asserted claims of the '73 7 patent are not obvious over McKeown, either alone or in

             view of AppliCad or Aerowest.

                K. The Sungevity Patent

     140.    In addition to failing to disclose the claim elements of the asserted claims of the '436, '840,

             and '376 patents against which Defendants have asserted the Sungevity patent, the

             Sungevity patent is not prior art to the '436, '840, and '376 patents.

     141.    The Sungevity patent claims priority to Provisional Application No. 61/047,086 ("'086

             provisional"), filed on April 22, 2008, and Provisional Application No. 61/025,431 ('" 431

             provisional"), filed on February 1, 2008; however, the Sungevity patent's allegedly

             invalidating claims and disclosures are not supported by the disclosures in either of its

                                                       19
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 36 of 70 PageID: 39009




            provisional applications, and it 1s not entitled to the earlier priority dates of those

            applications.

     142.   The '436 patent has a priority date at least as early as October 16, 2008.

     143.   The Sungevity patent is not prior art to the '436 patent because the application for the

            Sungevity patent was filed on February 2, 2009, later than the '436 patent's October 16,

            2008 filing date.

     144.   The '840 and '376 patents are entitled to the priority date of Provisional Application No.

            61/197 ,904, filed on October 31, 2008.

     145.   The Sungevity patent is not prior art to the '840 and '376 patents because the application

            for the Sungevity patent was filed on February 2, 2009, later than the '840 and '3 76 patents'

            October 31, 2008 priority date.

               L. OBJECTIVE INDICIA OF NON-OBVIOUSNESS

     146.   Xactware and Verisk copied Eagle View's technology when developing Aerial Sketch and

            the Mass Production Tool. Defendants developed an extensive working knowledge of

            EagleView's patented technology of the Asserted Patents through the course of its

            partnership with, and due diligence of, Eagle View. A number of Defendants' engineers

            and managers conducting diligence of and interacting with Eagle View's technology-

            including the Eagle View products that embody the Asserted Claims-also worked on and

            developed the Accused Products.       Despite their exposure to EagleView's technology

            embodying the Asserted Patents, Defendants made no effort to ensure that these same

            engineers were separated from Defendants' own development of an image-based roof

            measurement product (e.g., establishing "clean rooms" during the course of development).

            Defendants used its extensive knowledge of EagleView's patented technology of the

            Asserted Patents to develop the Accused Products.

                                                      20
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 37 of 70 PageID: 39010




     147.   Xactware engineers and representatives visited Eagle View's facilities in early 2009 to tour

            the production floor and meet with EagleView's executives.           These engineers and

            representatives included at least Jeffrey Taylor, Jeffrey Lewis, and Brad Childs. The

            agenda for this visit included time allotted for a presentation of Eagle View's operations

            and technical workflow, image sample review, technical questions, and a tour of Eagle

            View's operations. Also, during this visit, Defendants' executive



                                                                     , which EagleView considered

            confidential and which relate to the claimed limitations of the Asserted Patents.

     148.   Jeffrey Lewis and Jeffrey Taylor were involved in the development of the Mass Production

            Tool and the development of the Aerial Sketch program.

     149.   Due to the inventions of the Asserted Patents, EagleView's products have been

            commercially successful, garnered widespread industry praise, and became the industry

            standard for aerial roof estimation.

     150.   Eagle View's patented technology was initially met with industry skepticism, but as

            customers confirmed the accuracy of Eagle View reports, the technology began to

            experience widespread industry praise.

     151.   Eagle View's patented roof estimation method solved a long felt industry need by enabling

            roof measurements to be taken remotely with aerial images.

     II.    Plaintiff intends to prove the following contested facts with regard to damages:

     152.   EagleView is entitled to damages beginning on the date of first infringement under 35

            U.S.C. §§ 286 and 287.

               A. LOST PROFITS



                                                     21
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 38 of 70 PageID: 39011




     153.   EagleView lost profits due to Defendants' infringement on sales to the insurance industry

            (excluding price erosion) of at least                 and to contractors (excluding price

            erosion) ofat   leastll- from the time of Defendants' first infringement in February
            2012 through January 2018.

     154.   Xactware's infringing sales also caused prices to erode substantially between 2012 and the

            present, causing Eagle View to lose an additional -      -           on sales to the insurance

            industry, and an additional               on sales to contractors.

     155.   Total profits lost by Eagle View due to Defendants' infringement on sales to the insurance

            industry o f · - and to contractors of                         , for total lost profits due to

            Defendants' infringement o f · - ·

     156.   Demand for Eagle View's products that embody the Asserted Patents consistently rose, as

            evidenced by rising sales of both Eagle View's and Defendants' products. EagleView and

            Defendants compete with one another in the same geographic area (i.e., the United States

            and Canada). Aerial rooftop measurement products constitute their own market. Xactware

            was unable to compete in the aerial rooftop measurement products market until it began

            using Eagle View's patented technology.

     157.   Before Defendants' infringement, Eagle View was the only company capable of generating

            commercially acceptable roof models and reports based solely on aerial imagery.

     158.   EagleView has lost both sales and insurance and contractor customers to Xactware,

            including



     159.   Xactware entered into contracts with many of Eagle View's former and current customers,

            including



                                                    22
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 39 of 70 PageID: 39012




                                            , for the use of the Accused Products

     160.   EagleView also employed other tactics to turn customers away from EagleView and

            towards the Accused Products.

     161.   Xactware has had no non-infringing substitute on the market during the infringing period,

            and no non-infringing alternatives have existed during the relevant damages period.

     162.   Eagle View has always been able to supply roofreport orders and has steadily increased in

            production capacity in response to actual and anticipated increases in order flow.

     163.   Other than price, customers do not appear to recognize a difference between Defendants'

            Accused Products and Eagle View's products embodying the Asserted Patents. Several

            former EagleView customers admitted that Xactware's offering of lower prices for the

            Accused Products, among other price-focused sales tactics, were the reason the customers

            switched from Eagle View to Xactware.

               B. REASONABLE ROYALTY

     164.   To the extent that EagleView is not entitled to lost profits, a reasonable royalty would be

            between                                  , and in no event below -                   through

            January 2018.

               C. QUANTIFIABLE BENEFITS



                                                    23
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 40 of 70 PageID: 39013




     165.   Prior to Eagle View's innovations, generating roof measurement reports required on-sight

            assessments. Such in-person assessments often involved either climbing on rooftops to

            take measurements, or making estimates from the ground, both of which were costly and

            error-prone. Eagle View's patented technology enables more accurate roof measurement

            information than previously possible.

     166.   The patented inventions permit the production of roof reports (i) with greater accuracy, (ii)

            with more efficiency, and (iii) without the risk of physical harm associated with the

            traditional preparation of roof reports. One study estimated that the cost-savings from

            using Eagle View's patented technology was approximately $549/report.

     167.   The Accused Products are integral to Defendants' businesses and have been central to

            Defendants' growth.     And sales of the Accused Products increased overall sales at

            Xactware.

     168.   Defendants' Accused Products do not include any significant features or improvements, or

            an economically meaningful non-patented element or manufacturing process.

     169.   Eagle View's rooftop reports are highly profitable-between 2013 and February 2018, its

            marginal profit ranged from                        of revenue.   Between 2013 and 2017,

            Eagle View expanded its annual sales of roof reports from- -              to--·

     170.   Eagle View does not license (and has never licensed) the Asserted Patents.

     171.   Using the Price-Differential model, royalty for Aerial Sketch is calculated to be . , by

            subtracting the price of non-accused Aerial Sketch v. l ( . ) from the price of accused

            Aerial Sketch v .2 ( . ) .

     172.   Using the Cost-Savings model, EagleView's patented technology saved an average of

            $549/report to determine the quantifiable benefits of Eagle View's patented technology.



                                                     24
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 41 of 70 PageID: 39014




            The study also found that EagleView's patented technology saved 28 minutes (Aerial

            Sketch v.2) to 36 minutes (EagleView's Premium Report, RooflnSight, Property InSight)

            over manual measurement, which amounted to savings of $14.88 and $19.13, respectively

            and reduced to $14.13 to account for Defendants' incremental costs in time-savings per

            roof.

     173.   Using the Incremental-Profits model, three royalties are calculated based on one aspect of

            the Asserted Claims: the roof report generated and transmitted using Eagle View's patented

            technology.   These royalties through January 2018 are (i) - ' based on

            Eagle View's lost roof-report profits to insurers and contractors; ( i i ) - , based on

            Defendants' 2013-2014 Roof In Sight per-report pricing of      II Jess incremental costs
            - ) and t h e . royalty for Aerial Sketch - ) ; and ( i i i ) - ,

            based on Defendants' discounted RooflnSight price o ~ - ) and t h e .

            royalty for Aerial Sketch - ) .

               D. INJUNCTIVE RELIEF

     174.   Eagle View has suffered an irreparable injury, and remedies available at law are inadequate

            to compensate for Eagle View's injury.

     175.   Defendants' infringing sales of the Accused Products have resulted in irreparable harm to

            Eagle View, and monetary damages alone would be inadequate.

     176.   Xactware's infringing sales have eroded EagleView's prices, caused EagleView to Jose

            customers, and caused EagleView to lose market share.

     177.   All of the major customers are aware ofXactware's presence in the market and have sought

            (or are expected to seek) price reductions based on Xactware's market presence.

     178.   EagleView and the Defendants are the only competitors in the market.



                                                     25
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 42 of 70 PageID: 39015




     179.   Continued sales by Xactware serve to prolong and/or exacerbate pnce erosion of

            Eagle View's products and cause EagleView to lose more customers and market share for

            an unknown and unknowable period of time into the future.

     180.   The balance of hardships favors entry of an injunction when considering, among other

            things, the products and revenue sources. The patented technology of the Asserted Patents

            is central to Eagle View's business, and EagleView's market share, revenue, and business

            strategy depend on its ability to exclude others from using its patents. EagleView directly

            competes with Defendants, and Defendants' infringement has caused EagleView to lose

            market share. And Defendants' continued infringement will cause Eagle View to lose more

            market share in the future. Eagle View should not need to compete against its own patented

            invention, and Defendants will not be harmed by stopping their unlawful infringement.

     181.   The public interest favors entry of a permanent injunction because a permanent injunction

            would protect Eagle View's patent rights, and Eagle View has the capacity to fulfill all sales

            of the Accused Products and satisfy the relevant markets if Defendants are permanently

            enjoined from future development, manufacture and sale of the Accused Products.




                                                     26
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 43 of 70 PageID: 39016
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 44 of 70 PageID: 39017




       PART IV.          DEFENDANTS' CONTESTED FACTS:

       Procedural history:

       1.        Plaintiffs EagleView Technologies, Inc. and Pictometry International Corp. filed a
                 complaint on September 23, 2015, alleging that:

                         •   U.S. Patent No. 8,078,436 (the "'436 patent") is infringed by Xactimate in
                             combination with Roof Insight and/or Property Insight;
                         •   U.S. Patent Nos. 8,170,840 (the '"840 patent"), 8,209,152 (the '"152 patent"),
                             8,825,454 (the '"454 patent"), 8,818,770 (the '"770 patent"), and 8,823,732
                             (the "'732 patent") are infringed by Xactimate in combination with Aerial
                             Sketch; and
                         •   U.S. Patent No. 8,532,880 ("'880 patent") is infringed by Xactimate in
                             combination with Roof Insight and/or Aerial Sketch.
       Dkt. 1.

       2.        Defendants answered Plaintiffs' complaint on November 12, 2015, denying infringement
                 of any of the '436, '840, '152, '880, '770, '732 and '454 patents and alleging that these
                 patents are invalid. Dkt. No. 15. Defendants asserted counterclaims seeking declaratory
                 judgments of non-infringement and invalidity with respect to all seven of these asserted
                 patents. Id.

       3.        Plaintiffs filed an amended complaint on November 30, 2015, adding allegations of
                 infringement of U.S. Patent Nos. 9,129,376 (the '"376 patent") and 9,135,737 (the '"737
                 patent") by Xactimate in combination with Aerial Sketch. Dkt. No. 30. Plaintiffs
                 contended that Defendants infringed a total of 153 claims spanning these nine asserted
                 patents.

       4.        Defendants answered Plaintiffs' amended complaint on May 18, 2017, denying that the
                 Accused Products have infringed any of the '436, '840, '152, '880, '770, '732, '454, '376
                 and '737 patents and alleging that these patents are invalid. Dkt. No. 238. Defendants
                 asserted counterclaims seeking declaratory judgments of non-infringement and invalidity
                 with respect to all nine of these asserted patents. Id

       5.        On May 18, 2017, Eagle View narrowed its infringement allegations to 24 claims
                 spanning the '436, '840, '152, '770, '454, '376 and '737 patents. Dkt. 239. In doing so,
                 EagleView confirmed that the '880 patent and the '732 patent no longer would be
                 asserted in this case. Id.

       6.        On May 18, 2008, following the exchange of opening expert reports - including the
                 exchange of EagleView's expert report concerning damages - but before the conclusion
                 of expert discovery, EagleView further narrowed its infringement contentions by
                 removing six additional patent claims from the case.

       7.        On August 1, 2018, in response to this Court's order (Dkt. No. 449), EagleView further
                 narrowed its infringement contentions by removing seven additional patent claims from


                                                          1
       MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 45 of 70 PageID: 39018




                 the case. In doing so, EagleView confirmed that the '152 patent no longer would be
                 asserted in this case.

        Defendants intend to prove the following contested facts with regard to liability:

        8.       It is impossible to infringe a patent that has not yet issued.

        9.       None of the Asserted Patents in this case, in their current form, had issued in or before
                 April 2012.

        10.      The earliest date of issuance of any patent asserted in this case, in its current form, was
                 May 1, 2012.

        11.      Xactware Solutions, Inc. ("Xactware") has not and currently does not directly infringe
                 any Asserted Claim of any Asserted Patent.

        12.      Xactware and Verisk Analytics, Inc. ("Verisk") (collectively, the "Defendants") have not
                 and currently do not directly or indirectly infringe any Asserted Claim of any Asserted
                 Patent.

        13.      The Defendants have not and currently do not induce infringement, knowingly or
                 otherwise, of any Asserted Claim of any Asserted Patent.

        14.      Xactware has not and currently does not infringe any Asserted Claim of the '436 patent,
                 the '840 patent or the '376 patent under 35 U.S.C. § 271(f)(l) or (2).

        15.      Xactware has not and currently does not infringe, knowingly or otherwise, any Asserted
                 Claim of any Asserted Patent under 35 U.S.C. § 27l(g).

        16.      Performance of any Asserted Claim, including method claims, by third parties, such as an
                 end user, does not constitute direct or indirect infringement by either of the Defendants.

        17.      None of Aerial Sketch, Roof lnSight, Property InSight, the Mass Production Tool, or
                 Xactimate individually, nor any combination of them ("Accused Products"), infringes,
                 directly or indirectly, any Asserted Claim of any Asserted Patent.

        18.      The accused Xactimate platform was commercially available prior to the earliest priority
                 date of any Asserted Patent. Xactimate, by itself, does not infringe any Asserted Claim
                 of any Asserted Patent.

        19.      RooflnSight, Property InSight, the Mass Production Tool, and Aerial Sketch do not
                 individually infringe any Asserted Claim.

        20.      RooflnSight, Property InSight, the Mass Production Tool, and Aerial Sketch are not
                 alleged to infringe any Asserted Claim except in combination with Xactimate.

        21.      Any alleged notification by Eagle View of supposed patent infringement by Defendants
                 that occurred prior to May 1, 2012 does not constitute notice of alleged infringement of


                                                            2
        MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 46 of 70 PageID: 39019




                any currently Asserted Claim of any Asserted Patent, because no currently Asserted
                Claim existed prior to May 1, 2012.

        22.     By using the Accused Products, end-users do not infringe any Asserted Claim of any
                Asserted Patent.

        23.     Aerial Sketch is primarily used by third-party end users who are not under the direction
                or control of either of the Defendants.

        24.     Neither Defendant, nor any Accused Product, employs, builds, sells, or otherwise uses a
                distributed-memory computer system or architecture.

        25.     The Accused Products employ a fundamentally different approach to generating roof
                models and reports than what is disclosed or claimed in any of the Asserted Patents.

        26.     The Accused Products do not correlate aerial images as claimed in the Asserted Claims.

        27.     The Accused Products do not constitute, contain, or comprise computer executable
                instructions stored on memory for performing correlation of aerial images or generation
                of three dimensional models based on any such correlation, as claimed in the Asserted
                Claims.

       28.      The Roof Insight/Property Insight system, including the Mass Production Tool, is a
                distributed system with components that are stored in and executed at multiple locations
                throughout the world.

       29.      The Accused Products are multi-component software, and cannot infringe, directly or
                indirectly, any claim directed to a "roof estimation module."

       30.      The Accused Products lack a "roof estimation module" as recited by the Asserted Claims.

       31.      The Accused Products do not generate a three-dimensional model as required by the
                Asserted Claims of the '436 patent.

       32.      The Accused Products do not contain a "memory" as recited by the Asserted System
                Claims.

       33.      The Accused Products do not generate a three-dimensional model based on a correlation,
                as required by the Asserted Claims of the '436 patent.

       34.      The Accused Products do not generate three-dimensional models by mapping ground
                points.

       35.      The Accused Products do not generate three-dimensional models by aerotriangulation.

       36.      The Accused Products do not generate three-dimensional models by identifying
                corresponding features from displayed roof elements.



                                                        3
       ME! 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 47 of 70 PageID: 39020




        37.     The Accused Products do not receive, based on a displayed pitch determination marker,
                an indication of the pitch of one or more planar roof sections, as required by the Asserted
                Claims of the '840 patent.

       38.      The Accused Products do not modify a model of the roof based on the received indication
                of the pitch of the one planar roof section, as required by the Asserted Claims of the '840
                patent.

       39.      The Accused Products do not use any "pitch determination marker," as required by the
                Asserted Claims of the '840 and '376 patents.

       40.      The Accused Products do not transmit any roof estimate report, as required by the
                Asserted Claims of the '840 and '436 patents.

       41.      There are no embodiments of the '840 or '376 patents, nor any asserted claims of these
                patents, where the claimed pitch determination marker and the claimed wire frame model
                are the same item, element, or limitation.

       42.      The Accused Products do not perform digital wire frame model construction of the roof
                structure based on at least one location over the roof structure in the displayed aerial
                imagery to which the user moved the least one [sic] first visual marker, as required by the
                Asserted Claims of the '770 patent.

       43.      Aerial Sketch does not display a first and second aerial image "at the same time," as
                required by the Asserted Claims of the '73 7 patent.

       44.      EagleView has presented no evidence that the Accused Products provide reports "for
                repair and/or construction," as required by the Asserted Claims of the '376 patent.

       45.     None of Xactimate, Roof Insight, Property Insight, the Mass Production Tool, or Aerial
               Sketch are "memory" as claimed in the Asserted Patents.

       46.      Any computer-implemented method for generating a roof estimate report by Defendants,
                to the extent any such method is performed at all, is practiced entirely or primarily
                outside of the United States.

       47.      Defendants' computing system for generating a roof estimate report, to the extent any
                such system exists at all, is neither made nor used, entirely or primarily, as claimed
                within the United States, nor is it offered for sale in the United States.

       48.      Defendants' non-transitory computer readable storage medium which performs a method
                of generating a roof estimate report for a building having a roof, to the extent any such
                medium exists at all, is neither made nor used as claimed, entirely or primarily within the
                United States, nor is it offered for sale in the United States.

       49.      Roof models, data packages, or files, such as Sketch files, generated by Defendants'
                overseas Business Process Outsourcing ("BPO") partners using the Mass Production Tool
                are materially changed by subsequent processes.

                                                         4
       MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 48 of 70 PageID: 39021




       50.      A roof model, data package, or file, such as a Sketch or ".skt" file, generated using the
                Mass Production Tool does not contain pitch or slope information.

       51.      A roof model, data package, or file, such as a Sketch or ".skt" file, generated by
                Defendants' overseas BPO partners using the Mass Production Tool becomes a trivial
                and nonessential component of another product.

       52.      The Mass Production Tool does not constitute a component especially made, adapted,
                used, offered for sale, sold, and/or imported for use in any product covered by the claims
                of any of the Asserted Patents, and is a staple article or commodity of commerce suitable
                for substantial non-infringing use.

       53.      The Accused Products are not products made, used, offered for sale, sold, and/or
                imported in accordance with Eagle View's patented process.

       54.      Xactware does not supply from the United States all or a substantial portion of the
                components of Defendants' rooftop aerial measurement products, including Xactimate,
                Property InSight/Roof InSight, or the Mass Production Tool.

       55.      The Mass Production Tool does not constitute a component that is combined outside of
                the United States in a way that would infringe the Asserted Patents if the combination
                had occurred within the United States.

       56.      Aerial images used with the Mass Production Tool are not combined with the Mass
                Production Tool outside of the United States in a way that would infringe the Asserted
                Patents if the combination had occurred within the United States.

       57.     Neither the export from or import into the United States, nor the general possession or
               use, foreign or domestic, of aerial images infringes, infringes or is within the scope of,
               any Asserted Claim of any Asserted Patent.

       58.     Xactware does not import into the United States, offer to sell, sell, and/or use within the
               United States roofreport products made by Defendants' rooftop aerial measurement
               products, including Xactimate, Property InSight/RooflnSight, and the Mass Production
               Tool.

       59.     Defendants' Property lnSight and Roof InSight roof reports are not products made by
               patented processes of the Asserted Patents.

       60.      Defendants do not induce overseas BPOs to perform, and such BPOs themselves do not
                perform, each step of the methods or processes of any Asserted Claim of any Asserted
                Patent in generating roof models or roof reports.

       61.     Roofreports sold by Defendants are not products offered for sale or sold in the United
               States that are made by a method or process of any Asserted Claim of any Asserted
               Patent.




                                                         5
       ME! 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 49 of 70 PageID: 39022




        62.     Verisk did not, could not, and does not possess any relevant knowledge or intent required
                for a claim of indirect infringement, particularly because Xactware's actions do not
                infringe, directly or otherwise, the claims of the Asserted Patents.

       63.      Xactware has not and does not encourage its customers or anyone else to use Aerial
                Sketch or any other Accused Product in a way that infringes any Asserted Claim of any
                Asserted Patent.

       64.      Xactware did not, could not, and does not possess any relevant knowledge or intent
                required for a claim of induced infringement, nor did it or does it encourage any
                infringement of any Asserted Claim of any Asserted Patent by customers or anyone else.

       65.      The use of Aerial Sketch in combination with the Xactimate platform does not infringe,
                directly or otherwise, any Asserted Claim of any Asserted Patent, whether used by
                customers or anyone else.

       66.      Defendants' customers' use of the Accused Products, including Aerial Sketch, is not done
                at the instruction of, nor under the direction and control of, either Defendant, nor would
                any such use of the Accused Products infringe any Asserted Claim of any Asserted Patent.

       67.      Xactware did not and does not intend, specifically or otherwise, for its customers or other
                users to infringe the Asserted Patents, including because such users do not, in fact,
                infringe any Asserted Claim of any Asserted Patent.

       68.      Xactware did not and does not possess any relevant knowledge or intent required for a
                claim of indirect infringement under any theory, nor did it or does it encourage or provide
                instructions for any infringement of any Asserted Claim of any Asserted Patent by
                customers or anyone else.

       69.      The provision of literature instructing users how to order a Roof InSight or Property
                InSight roof report or data package does not infringe, directly or otherwise, any Asserted
                Claim of any Asserted Patent.

       70.      The act of ordering a roof report, as well as the act of providing literature regarding how
                to order a roof report, is not within the scope of, recited or claimed in, or otherwise
                encompassed by any Asserted Claim of any Asserted Patent.

       71.      The act of ordering a roof report is not, by itself, claimed in any Asserted Claim of any
                Asserted Patent.

       72.      The act of purchasing a roof report is not, by itself, claimed in any Asserted Claim of any
                Asserted Patent.

       73.      The act of requesting a roof report is not, by itself, claimed in any Asserted Claim of any
                Asserted Patent.

       74.      The act ofreceiving a roof report is not, by itself, claimed in any Asserted Claim of any
                Asserted Patent.


                                                         6
       ME! 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 50 of 70 PageID: 39023




        75.     Defendants do not make, sell, or offer to sell computers or computer memory

        76.     Defendants have not and do not willfully infringe, either directly or indirectly, any
                Asserted Claim of any Asserted Patent. Defendants have acted with a reasonable basis
                and have a good faith belief that Defendants would not be liable for infringement of the
                Asserted Patents.

       77.      Verisk and EagleView Technology Corporation signed a detailed agreement (the "Verisk
                Agreement") dated January 14, 2014 pursuant to which Verisk would acquire EagleView
                Technology Corporation for approximately $650 million.

       78.      In the Verisk Agreement, Eagle View warranted and represented that Verisk and
                Xactware did not infringe any Eagle View patents. The Verisk Agreement remained in
                effect from January 14, 2014 until December 16, 2014, when it was terminated because
                the Federal Trade Commission prohibited the proposed acquisition.

       79.      Vista Equity Partners ("Vista") and EVTC signed a detailed agreement (the "Vista



       80.     -Agreement") dated June 15, 2015 pursuant to which Vista would acquire E V T C -


                In the Vista Agreement, EVTC warranted and represented that Verisk and Xactware did
                not infringe any Eagle View patents.

       81.      Defendants relied upon Eagle View's representation that Verisk and Xactware did not
                infringe any Eagle View patents.

       82.      Defendants were, are, and will be prejudiced by Eagle View's infringement allegations
                and Eagle View's efforts to proceed with this litigation.

       83.      Defendants' development and creation of the Accused Products relied exclusively on
                Defendants' own ingenuity, knowledge, technology, research, experience, and efforts,
                and did not involve any reliance on, emulation of, or reference to any of the Asserted
                Patents.

       84.     No proprietary source code or operational versions for any of EagleView's Render House,
               Twister, or other roof estimation software programs were shared with Xactware or Verisk
               during the process of integrating Eagle View's roof report data packages onto the
               Xactimate platform.

       85.      The data provided by Eagle View to the Xactimate platform as part of EagleView's
                integration and selling of reports on the Xactimate platform does not reveal any source
                code or proprietary information regarding any of Eagle View's Render House, Twister, or
                other roof estimation software programs.

       86.      The required format of the data provided by Eagle View to the Xactimate platform as part
                of EagleView's integration and selling of reports on the Xactimate platform was dictated
                by Xactware.



                                                        7
       MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 51 of 70 PageID: 39024




        87.     Customers do not purchase, license, or use either Render House or Twister.

        88.     Customers have no direct access to either Render House or Twister.

        89.     Customers do not see the operation of and have no knowledge of the implementation
                details of the Render House or Twister software.

        90.     Simply being in the proximity of someone using EagleView's Twister or Render House
                software tools would not enable another to reverse engineer such software.

        91.     Eagle View's own employees confirm that if an individual observed the operation of
                Render House or Twister by looking over the shoulder of an individual running either of
                these software programs, he or she would not be able to reverse engineer such programs.

        92.     EagleView's own employees believe that simply walking by a computer screen on which
                the Twister or Render House software program is operating would not enable them to
                understand the software.

       93.      EagleView's own employees believe that even if an individual was provided with a
                computer running the Twister software application, that individual would not know how
                to use this application to analyze images.

       94.      Only in or about 2017 did Eagle View even begin research and development into the use
                of roof primitives for the purpose of generating roof models or reports.

       95.      Never during any visits to any EagleView offices did any employee from any Defendant
                see a prototype of Eagle View's technology or learn how Eagle View created roof reports.

       96.      None of the Asserted Claims have been or are being infringed, directly or indirectly, by
                Defendants-and Defendants are not liable for infringement, whether direct or indirect,
                of any of the Asserted Claims-at least in view of the reasons set forth in the reports of
                Defendants' experts that were presented during this case and in view of the deposition
                testimony of those experts from this case.

       Defendants intend to prove the following contested facts with regard to invalidity:

       97.      All of the Asserted Claims are invalid.

       98.      All of the Asserted Claims are unpatentable and invalid under 35 U.S.C. § 101.

       99.      All of the Asserted Claims are directed to patent-ineligible concepts.

       100.    For each Asserted Claim, when the elements of the claim are considered individually and
               as an ordered combination, there is no transformation of the nature of the claim into
               patent-eligible subject matter.

       101.     Prior to the issuance of any Asserted Patent and prior to the earliest priority date of any
                Asserted Patent, Xactware developed and offered commercially the ability to create


                                                          8
       ME! 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 52 of 70 PageID: 39025




                models of roofs, called Sketches, including the ability to underlay aerial images of the
                buildings having roofs that were the subject of such roof models.

        l 02.   Chris Pershing did not invent the math for performing the image analysis covered by the
                Asserted Claims of the '436 patent solely from the image data files.

       103.     Written computer code in the form ofphotogrammetric algorithms existed as generally
                known in the art prior to any conception of any supposed invention of Chris Pershing
                captured in the '436 patent.

       l 04.    Part of the supposed invention of the '436 patent is the use of existing, well-known
                mathematical principles from textbooks and journal articles.

       105.     As part of the supposed invention of the '436 patent, Chris Pershing did not invent any
                new programming language and, instead, used existing programing languages.

       106.     All entries in Chris Pershing's inventor notebooks after December 4, 2006 are entirely
                unverified and unauthenticated and do not sufficiently or properly evidence any
                conception or reduction to practice of any aspect of any supposed invention of any
                Asserted Claim of any Asserted Patent.

       107.     Chris Pershing did not fully conceive of the supposed inventions of the '436, '840,
                or '376 Patents by December 2, 2006, and did not reduce them to practice by January
                2008.

       108.     David Carlson did not fully conceive of the supposed inventions of the '436 Patent by
                December 2, 2006, and did not reduce them to practice by January 2008.

       109.     Chris Pershing did not fully conceive of the supposed inventions of the '454, '770,
                and '737 patents by March 12, 2007, and did not reduce them to practice by January 2008.

       110.     Chris Pershing and Eagle View did not finish developing any Render House software that
                embodied any supposed invention of any Asserted Patent by January 5, 2008.

       111.     No version of the Render House software embodies any supposed invention of any
                Asserted Claim of any Asserted Patent.

       112.     Chris Pershing and Eagle View did not finish developing any Twister software that
                embodied any supposed invention of any Asserted Patent by October 15, 2008.

       113.     No version of the Twister software embodies any supposed invention of any Asserted
                Claim of any Asserted Patent.

       114.     The purported invention of each Asserted Claim is not an improvement to technology or
                computer functionality.

       115.     None of the Asserted Claims require the use of a specialized computer, computer system,
                memory, or machine.


                                                         9
       MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 53 of 70 PageID: 39026




       116.     Each of the Asserted Claims concern the application of a generic computer to implement
                an abstract idea.

       117.     The Asserted Claims of the '436 patent are not directed to an improved computer system
                for generating a roof estimate report with specific content based on correlating non-
                stereoscopic aerial images by receiving an indication of pairs of corresponding features.

       118.     The '436 patent disclosure does not improve prior art computer systems.

       119.     The Asserted Claims of the '436 patent are not supported by the disclosures of the '436
                patent's parent applications, Application No. 12/148,439, filed on April 17, 2008, or
                Provisional Application No. 60/925,072, filed on April 17, 2007, and are not entitled to
                their earlier priority dates.

       120.     The Asserted Claims of the '840 patent are not directed to an improved computer system
                for generating a roof estimate report through user manipulation of an interactive graphical
                interface tool that is overlaid on aerial roof images or shown in the same graphical user
                interface as the images.

       121.     The '840 patent disclosure does not improve prior art computer systems.

       122.     The pitch determination marker is not illustrated at all in Fig. 6B of the '840 patent,
                which instead depicts a drawing tool that can be directly manipulated by the operator in
                order to specify roof features, such as edges, ridges, valleys, comers, etc.

       123.     Fig. 6B of the '840 patent includes a wire frame model.

       124.     Column 14, lines 9-13 of the '840 patent does not discuss the use of a drawing tool to
                determine pitch and do not recite a pitch determination marker.

       125.     The Asserted Claims of the '376 patent are not directed to an improved computer system
                for generating a roof estimate report through user manipulation of an interactive graphical
                interface tool that is overlaid on aerial roof images or shown in the same graphical user
                interface as the images.

       126.     The '376 patent disclosure does not improve prior art computer systems.

       127.    Neither the envelope tool nor any other embodiment of the pitch determination marker is
               illustrated at all in Fig. 6B of the '376 patent.

       128.     Fig. 6B of the '376 patent includes a wire frame model.

       129.     The Asserted Claims of the '454 patent are not directed to an improved computer system
                for generating a roof estimate report with specific content by employing improved user
                feedback when the user manipulates an interactive graphical interface tool overlaid on
                aerial roof images.

       130.     The '454 patent disclosure does not improve prior art computer systems.


                                                        10
       MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 54 of 70 PageID: 39027




      131.     The Asserted Claims of the '770 patent are not directed to an improved computer system
               for generating a roof estimate report with specific content by employing improved user
               feedback while the user manipulates an interactive graphical interface tool in the same
               display window as aerial roof images.

      132.     The '770 patent disclosure does not improve prior art computer systems.

      133.     The Asserted Claims of the '737 patent are not directed to an improved computer system
               for generating a roof estimate report with specific content by employing improved user
               feedback while the user manipulates an interactive graphical interface tool overlaid on
               aerial roof images.

      134.     The '737 patent disclosure does not improve prior art computer systems.

      135.     The Asserted Claims contain subject matter that would be well understood, routine and
               conventional to a person of skill in the art prior to the filing of the applications that led to
               the Asserted Claims.

      136.     All of the Asserted Claims are invalid under 35 U.S.C. § 102 and/or 35 U.S.C. § 103.

      13 7.    The Twister and Render House products do not embody or practice any of the Asserted
               Claims.

      138.     There are no secondary considerations that weigh against a finding of invalidity with
               regard to any of the Asserted Claims.

      139.     There is no nexus between the secondary considerations identified by EagleView and any
               of the Asserted Claims.

      140.     Defendants have not copied Plaintiff's patented technology.

      141.    No employee, past or present, of either Xactware or Verisk has ever copied, stolen,
              inspected, or even viewed Eagle View's source code for any of its Render House, Twister,
              or other roof estimation software programs.

      142.    Eagle View has no evidence that anyone from Xactware or Verisk has ever stolen, copied,
              or otherwise obtained any Eagle View source code source code for any of its Render
              House, Twister, or other roof estimation software programs.

      143.    No employee, past or present, ofXactware or Verisk has ever operated or otherwise used
              any of EagleView's Render House, Twister, or other roof estimation software programs.

      144.    Supposed praise and skepticism of EagleView's products and technology does not weigh
              against a finding of invalidity with regard to any of the Asserted Claims.

      145.    Plaintiff's supposed solution to a long felt industry need does not weigh against a finding
              of invalidity with regard to any of the Asserted Claims.



                                                         11
      MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 55 of 70 PageID: 39028




      146.     None of the Asserted Claims are entitled to claim priority to any parent application.

      14 7.    The following references are prior art to the Asserted Claims and the Asserted Patents:

               o        "Hsieh," which refers to a publication by Hsieh, entitled "Design and Evaluation
                        of a Semi-Automated Site Modeling System," Carnegie Mellon, November 1995

               o        "McKeown," which refers to a publication entitled "Chapter 9, Feature Extraction
                        and Object Recognition, Automatic Cartographic Feature Extraction Using
                        Photogrammetric Principles," by D. McKeown, Jr., et al. in Digital
                        Photogrammetry: An Addendum to the Manual of Photogrammetry; Published by
                        American Society for Photogrammetry and Remote Sensing (1996)

               o        "Sungevity," which refers to U.S. Patent No. 8,417,061 entitled "Methods and
                        Systems for Provisioning Energy Systems," which issued on April 9, 2013

               o        "Avrahami," which refers to a publication by A vrahami et al., entitled "Extraction
                        of 3D Spatial Polygons Based on the Overlapping Criterion for Roof Extraction
                        from Aerial Images," International Archives of Photogrammetry, Remote Sensing
                        and Spatial Information Sciences, August 29-30, 2005

               o        "Applicad," which refers to a publication by Applicad, entitled "Product Bulletin
                        - November 2002: Key features of our Roofing Software," November 2002

               o        "Labe," which refers to a publication entitled "Robust Techniques for Estimating
                        Parameters of 3D Building Primitives" by Thomas Labe and Eberhard Giilch,
                        International Society for Photogrammetry and Remote Sensing, Volume XXXII,
                        Part 2, Commission II, Proceedings of the Commission II Symposium, Data
                        Integration: Systems and Techniques, July 13-17, 1998 (1998)

               o        "Aerowest," which refers to European Patent No. I O10 966 to Aerowest GmbH,
                        entitled "Verfahren zur Erzeungungeiner drei-dimensionalen Objektbeschreibunf'
                        [Method for generating a three-dimensional object description], issued Oct. 23,
                        2002 and

               o        "Verma," which refers to U.S. Patent Application Publication No. 2006/0061566
                        to Verma, entitled "Method and Apparatus for Performing Three-Dimensional
                        Computer Modeling," published Mar. 23, 2006.

      148.     Sungevity is prior art to the '436 patent, the '840 patent, and the '376 patent.

      149.    The Sungevity patent claims priority to Provisional Application No. 61/04 7,086 ("'086
              provisional"), filed on April 22, 2008, and Provisional Application No. 61/025,431
              ("' 431 provisional"), filed on February 1, 2008, such claims and corresponding
              disclosures are fully supported by the disclosures in those provisional applications, and
              the claims are entitled to the earlier priority dates of those provisional applications.




                                                        12
      ME! 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 56 of 70 PageID: 39029




      150.     Sungevity's priority date precedes the earliest priority date for both the '840 patent and
               the '376 patent.

      151.     The Patent Office's conclusion that Sungevity is prior art to the '436 patent is correct.

      152.     The Asserted Claims of the '436 patent are obvious in view of:

               o        Hsieh
               o        Hsieh in combination with Applicad;
               o        Hsieh in combination with Aerowest;
               o        McKeown;
               o        McKeown in combination with Applicad;
               o        McKeown in combination with Aerowest;
               o        Avrahami;
               o        Avrahami in combination with Applicad;
               o        Avrahami in combination with Aerowest;
               o        Sungevity;
               o        Sungevity in combination with Applicad;
               o        Sungevity in combination with Aerowest;
               o        Labe;
               o        Labe in combination with Applicad; and
               o        Labe in combination with Aerowest.

      153.     The Asserted Claims of the '840 patent are anticipated by Sungevity.

      154.     The Asserted Claims of the '840 patent are anticipated by Verma.

      155.     The Asserted Claims of the '840 patent are obvious in view of:

               o        Sungevity;
               o        Verma;
               o        Hsieh;
               o        Hsieh in combination with Verma;
               o        Labe;
               o        Labe in combination with Verma;
               o        Aerowest;
               o        Hsieh in combination with Verma and Applicad;
               o        Hsieh in combination with Verma and Aerowest;
               o        Labe in combination with Verma and Applicad;
               o        Labe in combination with Verma and Aerowest;
               o        Verma in combination with Aerowest; and
               o        Verma in combination with Applicad.

      156.     Claim 18 of the '840 patent is obvious over Sungevity in view of Applicad.

      157.     Claim 18 of the '840 patent is obvious over Sungevity in view of Aerowest.

      158.     Claim 17 of the '376 patent is anticipated by Sungevity.

                                                        13
      MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 57 of 70 PageID: 39030




      159.     Claim 17 of the '376 patent is obvious in view of:

               o        Sungevity in combination with Applicad;
               o        Sungevity in combination with Aerowest;
               o        Verma in combination with Applicad;
               o        Verma in combination with Aerowest;
               o        Hsieh in combination Verma and Applicad;
               o        Hsieh in combination Verma and Aerowest;
               o        Labe in combination Verma and Applicad; and
               o        Labe in combination Verma and Aerowest.

      160.     Claim 20 of the '376 patent is anticipated by Sungevity.

      161.     Claim 20 of the '376 patent is obvious in view of:

               o        Sungevity in combination with Applicad;
               o        Sungevity in combination with Aerowest;
               o        Sungevity in combination with Applicad and Aerowest
               o        Verma in combination with Aerowest;
               o        Hsieh in combination with Verma and Applicad;
               o        Hsieh in combination with Verma and Aerowest;
               o        Labe in combination with Verma and Applicad; and
               o        Labe in combination with Verma and Aerowest.

      162.     Claim 23 of the '376 patent is obvious in view of:

               o        Sungevity in combination with Verma;
               o        Sungevity in combination with Verma and Applicad;
               o        Sungevity in combination with Verma and Aerowest;
               o        Sungevity in combination with Applicad;
               o        Sungevity in combination with Aerowest;
               o        Sungevity in combination with Applicad and Aerowest
               o        Verma in combination with Aerowest;
               o        Hsieh in combination with Verma and Applicad;
               o        Hsieh in combination with Verma and Aerowest;
               o        Labe in combination with Verma and Applicad; and
               o        Labe in combination with Verma and Aerowest.

      163.     The Asserted Claims of the '454 patent are obvious in view of:

               o        Labe;
               o        Labe in combination with Applicad;
               o        Labe in combination with Aerowest;
               o        Avrahami;
               o        A vrahami in combination with Applicad;
               o        A vrahami in combination with Aerowest;
               o        McKeown;


                                                       14
      MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 58 of 70 PageID: 39031




               o        McKeown in combination with Applicad;
               o        McKeown in combination with Aerowest;
               o        Hsieh;
               o        Hsieh in combination with Applicad; and.
               o        Hsieh in combination with Aerowest.

      164.     The Asserted Claims of the '770 patent are obvious in view of:

               o        Hsieh;
               o        Hsieh in combination with Applicad;
               o        Avrahami;
               o        A vrahami in combination with Applicad; and
               o        Mc Keown;
               o        McKeown in combination with Applicad.

      165.     The Asserted Claims of the '737 patent are obvious in view of:

               o        Labe;
               o        Labe in combination with Applicad;
               o        Labe in combination with Aerowest;
               o        Avrahami;
               o        A vrahami in combination with Applicad;
               o        A vrahami in combination with Aero west;
               o        McKeown;
               o        McKeown in combination with Applicad;
               o        McKeown in combination with Aerowest;
               o        Hsieh;
               o        Hsieh in combination with Applicad; and
               o        Hsieh in combination with Aerowest.

      166.     At the priority date of each Asserted Patent, there was sufficient motivation for a person
               of ordinary skill in the art to combine the teachings and disclosures of the references that
               render each Asserted Claim obvious.

      167.     Hsieh is reflective of the knowledge and use by those other than the named inventors;
               public use; availability to the public; and/or sale of the purported inventions of the claims
               of the Asserted Patents, in this country and elsewhere, prior to the earliest possible
               application filing date for - and prior to the date of invention of the purported inventions
               of the claims of - each of the Asserted Patents.

      168.     Hsieh is reflective of the knowledge and use by those other than the named inventors;
               public use; availability to the public; and/or sale of the purported inventions of the claims
               of the Asserted Patents, in this country and elsewhere, more than one year prior to the
               earliest possible application filing date of each of the Asserted Patents.

      169.     Hsieh was publicly accessible at least as early as November 1995.



                                                        15
      MEl 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 59 of 70 PageID: 39032




      170.     McKeown is reflective of the knowledge and use by those other than the named
               inventors; public use; availability to the public; and/or sale of the purported inventions of
               the claims of the Asserted Patents, in this country and elsewhere, prior to the earliest
               possible application filing date for - and prior to the date of invention of the purported
               inventions of the claims of- each of the Asserted Patents.

      171.     McKeown is reflective of the knowledge and use by those other than the named
               inventors; public use; availability to the public; and/or sale of the purported inventions of
               the claims of the Asserted Patents, in this country and elsewhere, more than one year
               prior to the earliest possible application filing date of each of the Asserted Patents.

      172.     McKeown references and builds upon Hsieh, and was published in 1996.

      173.    Sungevity is reflective of the knowledge and use by those other than the named inventors;
              public use; availability to the public; and/or sale of the purported inventions of the claims
              of the Asserted Patents, in this country and elsewhere, prior to the earliest possible
              application filing date for - and prior to the date of invention of the purported inventions
              of the claims of - each of the Asserted Patents.

      174.     Sungevity is reflective of the knowledge and use by those other than the named inventors;
               public use; availability to the public; and/or sale of the purported inventions of the claims
               of the Asserted Patents, in this country and elsewhere, more than one year prior to the
               earliest possible application filing date of each of the Asserted Patents.

      175.    Avrahami is reflective of the knowledge and use by those other than the named inventors;
              public use; availability to the public; and/or sale of the purported inventions of the claims
              of the Asserted Patents, in this country and elsewhere, prior to the earliest possible
              application filing date for - and prior to the date of invention of the purported inventions
              of the claims of- each of the Asserted Patents.

      176.    A vrahami is reflective of the knowledge and use by those other than the named inventors;
              public use; availability to the public; and/or sale of the purported inventions of the claims
              of the Asserted Patents, in this country and elsewhere, more than one year prior to the
              earliest possible application filing date of each of the Asserted Patents.

      177.    Avrahami was published in August 2005.

      178.    Applicad is reflective of the knowledge and use by those other than the named inventors;
              public use; availability to the public; and/or sale of the purported inventions of the claims
              of the Asserted Patents, in this country and elsewhere, prior to the earliest possible
              application filing date for - and prior to the date of invention of the purported inventions
              of the claims of - each of the Asserted Patents.

      179.    Applicad is reflective of the knowledge and use by those other than the named inventors;
              public use; availability to the public; and/or sale of the purported inventions of the claims
              of the Asserted Patents, in this country and elsewhere, more than one year prior to the
              earliest possible application filing date of each of the Asserted Patents.


                                                        16
      MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 60 of 70 PageID: 39033




      180.     Applicad was published in November 2002.

      181.     Labe is reflective of the knowledge and use by those other than the named inventors;
               public use; availability to the public; and/or sale of the purported inventions of the claims
               of the Asserted Patents, in this country and elsewhere, prior to the earliest possible
               application filing date for - and prior to the date of invention of the purported inventions
               of the claims of- each of the Asserted Patents.

      182.     Labe is reflective of the knowledge and use by those other than the named inventors;
               public use; availability to the public; and/or sale of the purported inventions of the claims
               of the Asserted Patents, in this country and elsewhere, more than one year prior to the
               earliest possible application filing date of each of the Asserted Patents.

      183.     Labe was published in July 1998.

      184.     Aerowest is reflective of the knowledge and use by those other than the named inventors;
               public use; availability to the public; and/or sale of the purported inventions of the claims
               of the Asserted Patents, in this country and elsewhere, prior to the earliest possible
               application filing date for - and prior to the date of invention of the purported inventions
               of the claims of - each of the Asserted Patents.

      185.     Aerowest is reflective of the knowledge and use by those other than the named inventors;
               public use; availability to the public; and/or sale of the purported inventions of the claims
               of the Asserted Patents, in this country and elsewhere, more than one year prior to the
               earliest possible application filing date of each of the Asserted Patents.

      186.     Verma is reflective of the knowledge and use by those other than the named inventors;
               public use; availability to the public; and/or sale of the purported inventions of the claims
               of the Asserted Patents, in this country and elsewhere, prior to the earliest possible
               application filing date for - and prior to the date of invention of the purported inventions
               of the claims of - each of the Asserted Patents.

      187.     Verma is reflective of the knowledge and use by those other than the named inventors;
               public use; availability to the public; and/or sale of the purported inventions of the claims
               of the Asserted Patents, in this country and elsewhere, more than one year prior to the
               earliest possible application filing date of each of the Asserted Patents.

      188.    David P. Carlson was a named inventor on Provisional Application No. 61/197,904, filed
              on October 31, 2008, to which all the Asserted Patents except the '436 patent claim
              priority. However, David P. Carlson is not listed as an inventor on any of the Asserted
              Patents except the '436 patent.

      189.    David P. Carlson was involved m the development of Eagle View's aerial roof
              measurement technology and system.

      190.    David P. Carlson made inventive contributions encompassed in at least one Asserted
              Claim of each Asserted Patent.


                                                        17
      MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 61 of 70 PageID: 39034




       191.    David P. Carlson was aware of a foreign company using aerial images to measure roofs
               prior to the earlier priority date of any Asserted Patent and prior to the earliest alleged
               conception of any Asserted Claim of any Asserted Patent.

       192.    Neither David P. Carlson, Chris Pershing, nor anyone acting on their behalf disclosed to
               the U.S. Patent and Trademark Office Mr. Carlson's knowledge of a foreign company
               using aerial images to measure roofs prior to the earlier priority date of any Asserted
               Patent and prior to the earliest alleged conception of any Asserted Claim of any Asserted
               Patent.

       193.    All of the Asserted Claims are invalid at least in view of the reasons set forth in the
               reports of Dr. Joseph Mundy that were presented during this case and in view of Dr.
               Mundy' s deposition testimony from this case.

       194.   All of the Asserted Claims are invalid at least in view of the reasons set forth in the
              reports of Defendants' experts that were presented during this case and in view of the
              deposition testimony of those experts from this case.

       195.   A person of ordinary skill in the art with respect to the Asserted Patents is someone with
              a bachelor's degree in photogrammetry, computer vision, surveying, or civil engineering
              or an equivalent educational background, or having several years' worth of pertinent
              experience equivalent thereto, such as experience that is recognized by the American
              Society of Photogrammetry and Remote Sensing.

       196.    Sungevity claims priority to U.S. Provisional Application No. 61/047,086 (the "'086
               provisional"), which was filed on April 22, 2008, and U.S. Provisional Application No.
               61/025,431 (the"' 431 provisional"), which was filed on February 1, 2008.

       197.   The '436 Patent is a continuation-in-part of U.S. Non-Provisional Application No.
              12/148,439 (the '"439 non-provisional"), which was filed on April 17, 2008. The U.S.
              Patent and Trademark Office concluded, during prosecution of Sungevity, that the '436
              Patent is not entitled to claim the priority of its U.S. provisional application filed April 17,
              2007.

       198.   During the prosecution of the application that issued as Sungevity, the pending claims
              were rejected by the patent examiner over the '436 Patent in an Office Action dated
              March 2, 2012.

       199.   In a September 4, 2012 amendment that was made "[i]n response to the official [office]
              action dated March 2, 2012," the applicant for the application that issued as Sungevity
              ("the Sungevity Applicant") cancelled the pending claims and presented new claims for
              examination. Two of those new claims were "copied in substantial portion from [the '436
              Patent]."

      200.    In connection with its September 4, 2012 amendment, the Sungevity Applicant argued to
              the Patent Office that the '436 Patent's issued claims were not supported by the U.S.
              provisional application to which they claim priority.


                                                        18
      MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 62 of 70 PageID: 39035




      201.     In connection with its September 4, 2012 amendment, the Sungevity Applicant argued to
               the Patent Office that the '436 Patent's issued claims were not entitled to a priority date
               earlier than April 17, 2008.

      202.     Sungevity claims priority to U.S. Provisional Patent Application 61/025,431 (the "'431
               provisional"), which was filed on February 1, 2008. I

      203.     In connection with its September 4, 2012 amendment, the Sungevity Applicant argued to
               the Patent Office that its amended claims were entitled to claim priority to the '431
               provisional, that the '431 provisional "fully supports" the amended claims, and that the
               amended claims therefore were entitled to a filing date of February 1, 2008.

      204.     On October 18, 2012, the Sungevity Applicant modified the format of its claims for
               examination in response to a September 18, 2012 notice from the patent examiner. The
               Sungevity Applicant did not modify the arguments for allowance that it presented to the
               patent examiner on September 4, 2012.

      205.     In a December 12, 2012 notice, the patent examiner acknowledged the
               "amendment/persuasive arguments filed on l 0/18/12" by the applicant for the application
               that issued as Sungevity and deemed the pending claims to be allowable.

      206.     The issue date of and the filing dates for the applications that led to Sungevity - and to
               which the patent claims priority- are listed on the face of Sungevity.

      207.     For each Asserted Patent, its issue date and the filing dates for the applications that led to
               the patent are listed on the face of the patent.

      208.     In her declaration executed on August 24, 2016, Lynn Berard states that she is "a
               Principal Librarian at Carnegie Mellon University Libraries" and that she has been "a
               professional librarian for approximately 31 years" and "employed as a professional
               librarian at Carnegie Mellon University since August 14, 1985." XW00389607.

      209.     In her declaration executed on August 24, 2016, Lynn Berard states that the Engineering
               & Science Library at Carnegie Mellon University Libraries "is open to the general public
               throughout the year, with hours changing depending on the time of year." XW00389607.
               In that declaration, she explained:

                        During the Fall and Spring Semesters, the Engineering & Science Library
                        is generally open from 8:00 a.m.-11:00 p.m. Monday through Thursday,
                        8:00 a.m.-9:00 p.m. on Friday, 10:00 a.m.-9:00 p.m. on Saturday, and
                        12:00 p.m.-11 :00 p.m. Sunday. During the summer, the Engineering &
                        Science Library is generally open from 8:00 a.m.-11 :00 p.m. Monday
                        through Thursday, 8:00 a.m.-6:00 p.m. on Friday, 12:00 p.m.-5:00 p.m. on
                        Saturday, and 12:00 pm.-5:00 p.m. on Sunday. The Engineering &
                        Science Library is closed on some weekends throughout the year.

                        XW00389607.


                                                         19
      MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 63 of 70 PageID: 39036




       210.    In her declaration executed on August 24, 2016, Lynn Berard explains:

                        I am familiar with the [Carnegie Melon University] Libraries' cataloguing
                        practices and procedures and the Sorrells Engineering & Science Library
                        practices and procedures, including the Libraries' catalogue and policies
                        and procedures regarding the receipt, indexing and availability of technical
                        reports from the Carnegie Mellon University School of Computer Science
                        ("Technical Reports"). These practices and procedures have remained
                        consistent throughout my tenure at the Libraries, and I am aware that they
                        have remained consistent since at least 1990 ....

                        The universal practice for Technical Reports found at the Engineering &
                        Science Library is to catalog the Technical Reports at Hunt Library, which
                        is also a library within the Libraries system. According to the Libraries'
                        policies and procedures, Technical Reports are indexed in the Libraries'
                        catalogue and are made freely available to the faculty and student body of
                        Carnegie Mellon University as well as to the general public. The
                        Libraries' catalogue is searchable by subject, author, and keyword. These
                        policies and procedures have been in effect and present in the catalogue
                        searchable by subject, author, and keyword since the late l 980's ....

                        The Libraries' procedures for processing Technical Reports found at the
                        Sorrells Engineering & Science Library are as follows:           All print
                        Technical Reports are catalogued at Hunt Library and entered into an
                        electronic library catalog. A bound copy of the Technical Report is
                        shelved in the appropriate library. The general timeline for cataloguing a
                        Technical Report for access to the public is approximately six months
                        after the Technical Report is received by the Hunt Library. During the
                        cataloguing process, a physical barcode and a date stamp are affixed to the
                        bound copy of the Technical Report. Once cataloguing is completed, the
                        Technical Report is sent to the Sorrells Engineering & Science Library for
                        shelving. The shelving process typically takes one week following
                        completion of cataloguing. After shelving, the Technical Report is
                        publicly available.

                        XW00389607-XW00389608.

      211.    In her declaration executed on August 24, 2016, Lynn Berard explains that based on its
              stamped cataloguing date of 05/30/1996, Hsieh, which is labeled with CMU-CS-95-195
              "would have been accessible to the public at the Engineering & Science Library by June
              6, 1996." XW00389608-XW00389609.




                                                        20
      MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 64 of 70 PageID: 39037




       Defendants intend to prove the following contested facts with regard to damages:

       212.     In November 2008, Xactware and Eagle View entered into an agreement allowing
                Eagle View to sell its roof reports through the Xactimate platform for a certain fee per
                report.

       213.     Verisk and EagleView Technology Corporation signed a detailed agreement (the "Verisk
                Agreement") dated January 14, 2014 pursuant to which Verisk would acquire EagleView
                Technology Corporation for approximately $650 million. In the Verisk Agreement,
                Eagle View warranted and represented that Verisk and Xactware did not infringe any
                EagleView patents. The Verisk Agreement remained in effect from January 14, 2014
                until December 16, 2014, when it was terminated because the Federal Trade Commission
                prohibited the proposed acquisition.

       214.     Vista Equity Partners ("Vista") and EVTC signed a detailed agreement (the "Vista
               Agreement") dated June 15, 2015 pursuant to which Vista would acquire EVTC forlllllll
               -        In the Vista Agreement, EVTC warranted and represented that Verisk and
                Xactware did not infringe any Eagle View patents.

       215.     Eagle View has not presented evidence supporting it entitlement to damages in the form
                of lost profits.

       216.     Eagle View improperly concluded that the market for roof reports contains only two
                suppliers, Eagle View and Xactware.

       217.     Eagle View improperly disregarded companies offering competing products during the
                relevant period that constituted non-infringing alternatives to the Accused Products.

       218.     Prior to EagleView acquiring the company, Geo Estimator was a competitor of
                Eagle View offering similar aerial-image-based roof measurement and report services and
                products.

       219.     Prior to Eagle View acquiring the company, Pictometry was a competitor of Eagle View
                offering similar aerial-image-based roof measurement and report services and products.

       220.     The contractor market for roof reports is distinct from the insurance market for roof
                reports.

       221.     There are significant differences between the insurance market for roof reports and the
                contractor marker for roof reports.

       222.     Eagle View failed to properly analyze the contractor market for roofreports and
                distinguish it from the insurance market for roof reports.

      223.     EagleView has not lost customers as a result of any alleged infringement by Defendants.

      224.      Eagle View has not lost contractor customers as a result of any alleged infringement by
                Defendants.


                                                        21
       MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 65 of 70 PageID: 39038




      225.     There is no evidence of demand for the inventions recited in the Asserted Claims.

      226.     Eagle View's marketing materials do not evidence demand for the inventions recited in
               the Asserted Claims.

      227.     Neither Render House nor Twister practice the inventions recited in the Asserted Claims.

      228.     Neither Render House nor Twister generate roof estimate reports.

      229.     EagleView roofreport customers rely on Xactware's cost estimation products.

      230.     Verisk's attempt to purchase Eagle View does not evidence any demand for Eagle View's
               software or roof reports.

      231.     The Accused Products contain features not recited in any of the Asserted Claims.

      232.     The Accused Products contain features not offered by Eagle View's roofreports; there is
               no evidence that any consumer would have chosen Eagle View's roof reports lacking
               these features but for the alleged infringement by Defendants.

      233.     Access to the Xactimate platform increases demand for Eagle View's roofreports.

      234.     In November 2008, Xactware and Eagle View entered into an agreement allowing
               Eagle View to sell its roof reports through the Xactimate platform for a certain fee per
               report.

      235.     Xactware has developed a library of aerial imagery used to create roof reports that is at
               least as accurate as Eagle View's collection of aerial imagery used to create its roof
               reports.

      236.     The relevant damages period, if any, began on the date the '840 patent issued, which is
               May 1, 2012.

      237.     Xactware's Accused Products contain features that are not covered by any of the claims
               of the Asserted Patents.

      238.     Eagle View's roofreports contain features that are not covered by any of the claims of the
               Asserted Patents.

      239.     Eagle View has provided roofreports integrated with the Xactimate platform since at least
               as early as 2009.

      240.    A portion of EagleView's insurance business relies on existing integration agreements
              with Xactware.

      241.     Eagle View negotiates contracts for roof report products with various insurance providers,
               and also provides those providers with access to roof reports via the Xactimate platform.



                                                        22
      MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 66 of 70 PageID: 39039




       242.     Contractors benefit from access to updated material pricing data and labor rates from the
                Xactimate platform.

       243.     Consumers' decisions in purchasing roof reports are influenced by price.

       244.     Dr. Arnold did not conduct empirical studies or surveys of customers to support any of
                his opinions.

       245.     Dr. Arnold's damages opinion relies, at least in part, on patent claims that are no longer
                asserted in this case.

       246.     EagleView states on its website that multiple patents not asserted against Defendants in
                this action cover Eagle View's roof reports.

       247.     From 2012 to the present, Eagle View has not experienced erosion in the price of its roof
                reports that is attributable to Defendants.

       248.     There is no evidence that "but for" the alleged infringement, Eagle View would have
                been able to charge higher prices for its roof reports.

       249.     To the extent Eagle View lowered its prices for roof reports, it was not due to any act or
                omission of Defendants.

       250.     The price of Eagle View's roofreports declined for the three years before the alleged
                infringement began.

       251.     Defendants were not the "only significant source of downward pricing pressure" on
                Eagle View's roof reports.

       252.     The Accused Products and Eagle View's products are not perfect substitutes for one
                another.

       253.     EagleView's contractual relationships with its customers and the bargaining power of its
                customers impact the prices it charges for its roof reports.

       254.     Price elasticity impacts the prices Eagle View can charge for its roof reports.

       255.     The market for roof reports is not inelastic.

       256.    Non-infringing alternatives impacted the prices Eagle View can charge for its roofreports.



       257.     A royalty equal to the entirety of Xactware's incremental profit from sales of roof reports
                would not be reasonable.

       258.     Xactware would not have agreed to pay all of its profits from sales ofroof reports to
                Eagle View as a royalty.


                                                         23
       MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 67 of 70 PageID: 39040




       259.     Eagle View's assumed price o f . for purposes of a reasonable royalty does not reflect
                Xactware's accused sales.

       260.     Eagle View's assumed cost of. for purposes of a reasonable royalty does not reflect all
                relevant incremental costs.

       261.     Access to the Xactimate platform drives sales of EagleView's roof reports.

       262.     A hypothetical negotiation between Eagle View and Defendants at the appropriate time
                would have resulted in a maximum royalty rate of less than- per report for all of the
                Asserted Patents.

       263.     There is no evidence that any alleged decrease in the price of Eagle View's roofreports is
                the result of Defendants' alleged infringement.

       264.     There is no evidence that any alleged loss of Eagle View customers and market share is
                the result of Defendants' alleged infringement.

       265.     There is no evidence of irreparable harm to Eagle View from any alleged infringement by
                Defendants.

       266.     An injunction against Defendants would have a negative impact on the public interest.

       267.     Any purported harm to Eagle View would be compensated by a reasonable royalty on
                further sales, so that Eagle View is unable to show irreparable harm in the absence of an
                injunction.

       268.     Xactware would be irreparably harmed by an injunction which would destroy its roof
                estimation business; thus the balance of harms weighs against an injunction.

       269.     The Federal Trade Commission has stated, "Since receiving its first patent in 2011,
                Eagle View has aggressively asserted its patent rights against most actual or potential
                competitors, suing two competitors and sending cease-and-desist letter to at least
                [redacted] others. Within the past three years, EagleView has eliminated almost all of
                these competitors, either by threatening and/or bringing intellectual property challenges
                or by acquisition.

       270.     The Federal Trade Commission has stated, "Though Eagle View has yet to establish that
                any of its competitors infringe on its patents, any competitor or new entrant must be
                prepared to defend its products from Eagle View's patent infringement claims, have
                access to a national library of high-resolution images and data, and be able to access
                insurance carriers through Claims Estimation Software.

       271.    The Federal Trade Commission has found that eliminating competition between
               EagleView and Xactware would harm the public, and prevented the acquisition of
               Eagle View by Verisk because it would substantially lessen competition in violation of the
               Clayton Act and would constitute an unfair method of competition in violation of the
               FTC Act.

                                                        24
       MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 68 of 70 PageID: 39041




       272.    Granting the injunction sought by Eagle View would result in the very outcome the
               Federal Trade Commission found harmful and in violation of multiple federal statutes,
               and thus would have a substantially negative impact on the public interest.

       273.    An injunction is against the public interest because it would delay and hinder insurers,
               contractors, and other customers from obtaining information from Defendants needed to
               rapidly respond to insureds' claims and would hinder the ability to rebuild insureds'
               properties after fire, natural disaster, or other loss.

       274.    Aerial Sketch is an acceptable, non-infringing alternative to the Asserted Claims of the
               '436 patent.

       275.    Neither Render House nor Twister practices or embodies any Asserted Claim of any
               Asserted Patent.

       276.    Eagle View's roof reports do not practice or embody any Asserted Claim of any Asserted
               Patent.

       277.    Rooftop aerial measurement products are not coextensive with the alleged inventions
               claimed in Asserted Claims.

       278.    "Roof reports" are not coextensive with the alleged inventions claimed in the Asserted
               Claims.

       279.    Any success of Eagle View's business is due to Eagle View's business model or other
               factors unrelated to the Asserted Patents.

       280.    The value of Pictometry's aerial imagery library, acquisition techniques, image
               processing techniques, and other technology exceeds the value of Eagle View's roof
               measurement software or techniques.

      281.     Most of the value of Eagle View as a company lies in its current ownership of Pictometry
               and Pictometry's aerial imagery library, rather than in any of Eagle View's roof
               measurement software or techniques.

      282.    Any success of products allegedly embodying any of the Asserted Claims is due to
              technical and market factors other than the claimed technology, including: the weather,
              macroeconomic conditions and construction industry growth, the Pictometry imagery
              library, access to the Xactimate Platform, access to compatible cost estimation databases,
              other licensed-in technologies, distribution networks and speed of delivery, business-
              process outsourcing activities, production volume capacity, report layout, and
              Eagle View's policy of threatening and/or filing patent infringement suits against potential
              competitors.

      283.    Any commercial success of Eagle View's reports is attributable to unpatented features.

      284.    Any commercial success of Eagle View's reports is attributable to features of the
              EagleView reports covered by patents not asserted against Defendants.

                                                       25
      MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 69 of 70 PageID: 39042




       285.     Prior art methods exist for generating roof reports.

       286.     Prior art methods for generating roof reports produce similar results to products allegedly
                embodying the Asserted Claims.

       287.     Third parties have not licensed the Asserted Patents, except under threat oflawsuit.

       288.     EagleView enjoyed significant revenue from its rooftop aerial measurement products
                prior to the filing of several of the Asserted Patents.

       289.     Verisk's attempt to purchase Eagle View does not evidence any commercial success of
                EagleView's Asserted Patents, software or roofreports.

       290.     Defendants did not publicly laud or praise any supposed invention of any Asserted Claim
                of any Asserted Patent.

       291.     Defendants' public statements and documents, to the extent they mention EagleView, do
                not refer specifically to any of the Asserted Patents.

       292.     There is no nexus between any evidence of commercial success of Twister and Render
                House and the any Asserted Claim of any Asserted Patent.

       293.     Each Asserted Claim of each Asserted Patent is not coextensive in scope with Twister
                and Render House. As such, there is no presumption of nexus between any evidence of
                commercial success of Twister and Render House and an Asserted Claim of any Asserted
                Patent.




                                                         26
       MEI 30009062v.2
Case 1:15-cv-07025-RMB-JS Document 669-1 Filed 05/30/19 Page 70 of 70 PageID: 39043
